Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 1 of 47 PageID #:871




                EXHIBIT D
       Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 2 of 47 PageID #:872

                                                                                                               Page 3
          IN THE UNITED STATES DISTRICT COURT                   1        IN THE UNITED STATES DISTRICT COURT
       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
              CHARLESTON DIVISION                               2            CHARLESTON DIVISION
     IN RE: C.R. BARD, INC.,                                    3   IN RE: C.R. BARD, INC.,
     PELVIC REPAIR SYSTEM             Master File No.               PELVIC REPAIR SYSTEM
     PRODUCTS LIABILITY              2:10-MD-02187
                                                                4   PRODUCTS LIABILITY              Master File No.
     LITIGATION                  MDL No. 2187
     ___________________________                                    LITIGATION               2:10-MD-02187
     THIS DOCUMENT RELATES TO              JOSEPH R. GOODWIN    5   __________________________ MDL No. 2187
                        U.S. DISTRICT JUDGE                         THIS DOCUMENT RELATES TO
     Veronica Madsen, et al., v.                                6   Veronica Madsen, et al.,  JOSEPH R. GOODWIN
     C.R. Bard, Inc., Case No.                                      v. C.R. Bard, Inc., Case  U.S. DISTRICT JUDGE
     2:16-cv-11633                                              7   No. 2:16-cv-11633
                                                                8
        DEPOSITION OF RADHA KRISHNA UPPUTURI, M.D.              9       The deposition of RADHA KRISHNA UPPUTURI, M.D.,
          Taken on Behalf of Plaintiffs                        10   taken under oath on June 27, 2017, between the hours
              June 27, 2017
                                                               11   of 8:00 a.m. and 11:10 a.m. at Central DuPage
                                                               12   Hospital, 25 North Winfield Road, Third Floor, Risk
                                                               13   Management Conference Room, Winfield, Illinois,
         Kathleen E. Maloney, CSR, RPR, FCRR                   14   pursuant to the Rules of the United States District
              Il. No. 084-003235                               15   Court, pertaining to the taking of depositions,
                                                               16   before Kathleen E. Maloney, License No. 084-003235,
                                                               17   a notary public in and for the County of Cook and
                                                               18   State of Illinois, pursuant to notice.
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24


                                                   Page 2                                                      Page 4
 1           INDEX                                              1    APPEARANCES:
     WITNESS:                      PAGE                         2    TORHOERMAN LAW, L.L.C.
 2                                                                   MR. R. JOSEPH KRAMER
     RADHA KRISHNA UPPUTURI, M.D.,                              3    227 West Monroe Street, Suite 2650
 3
                                                                     Chicago, IL 60606
 4    EXAMINATION BY MR. KRAMER:      5
      EXAMINATION BY MR. KEDZIORA:     50
                                                                4       Appeared on behalf of Plaintiffs;
 5    FURTHER EXAMINATION BY MR. KRAMER: 116                    5    GREENBERG TRAURIG, L.L.P.
      FURTHER EXAMINATION BY MR. KEDZIORA: 126                       MR. MARTIN S. KEDZIORA
 6                                                              6    77 West Wacker Drive, Suite 3100
 7                                                                   Chicago, IL 60601
 8                                                              7       Appeared on behalf of Defendant;
                EXHIBITS                                        8
 9                                                                   BAKER & ENRIGHT
     Upputuri              For Identification                   9    MR. PATRICK J. VEZINO
10
                                                                     33 West Jackson Boulevard, Third Floor
11    No. 1 Medical Records            5
      No. 2 Operative Report          7
                                                               10    Chicago, IL 60604
12    No. 3 Align TO IFU              29                                Appeared on behalf of Deponent.
      No. 4 Notice of Deposition        57                     11
13    No. 5 Medical Records            63                      12
      No. 6 Operative Report          82                       13
14    No. 7 Cardiology Report          95                      14
      No. 8 Align TO IFU              106                      15
15                                                             16
16                                                             17
17                                                             18
18
19
                                                               19
20                                                             20
21                                                             21
22                                                             22
23                                                             23
24                                                             24


                                                                                               1 (Pages 1 to 4)
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 3 of 47 PageID #:873

                                               Page 5                                                       Page 7
 1               (Whereupon, Upputuri Exhibit               1      Q. Do you know the name of the Bard sling?
 2               No. 1 was marked for                       2      A. I'm not sure, but I think it's Urotech.
 3               identification.)                           3      Q. I'm just going to go ahead and get this out
 4               (Witness sworn.)                           4   of the way upfront. So I'll mark this as Exhibit
 5           RADHA KRISHNA UPPUTURI, M.D.,                  5   No. 2.
 6   called as a witness herein, having been first duly     6              (Whereupon, Upputuri Exhibit
 7   sworn, was examined and testified as follows:          7               No. 2 was marked for
 8            EXAMINATION                                   8               identification.)
 9            BY                                            9   BY MR. KRAMER:
10            MR. KRAMER:                                  10      Q. Doctor, I'll turn your attention to Page 6
11     Q. Would you please state your name?                11   of that document. Do you recognize that?
12     A. Krishna Upputuri.                                12      A. Yes. This is the operative note.
13     Q. Are you a physician?                             13      Q. Okay. And then if you flip over to
14     A. Yes, I am.                                       14   Page 11, do you see where it says Implant Record?
15     Q. What is the name of your medical practice        15      A. Yes.
16   group?                                                16      Q. And then do you see the sticker on that
17     A. It's Northwestern Medicine Regional Medical      17   page?
18   Group.                                                18      A. Yes.
19     Q. And what is its business address?                19      Q. Does that refresh your recollection as to
20     A. I know the office address which is 1800          20   which Bard product you used?
21   North Main Street in Wheaton.                         21      A. Yes.
22     Q. That will work.                                  22      Q. Okay. I'll ask it again. Do you recall
23         Doctor, do you understand that I'm Joe          23   which product you used on Mrs. Madsen
24   Kramer, and I represent the plaintiff, Veronica       24   2016?

                                               Page 6                                                       Page 8
 1   Madsen, in this lawsuit?                               1     A. The transobturator system.
 2      A. Yes.                                             2      Q. And does that transobturator system have a
 3      Q. Do you understand that we have not sued you      3   particular name?
 4   as part of this lawsuit?                               4     A. I think Augment TO.
 5      A. Yes.                                             5      Q. I believe that word there is Align.
 6      Q. You understand that -- well, I just want         6     A. Align TO.
 7   you to know we don't intend to sue you as a part of    7      Q. Okay. So just so I have a very clean
 8   this lawsuit at any time. Okay?                        8   record --
 9      A. Okay.                                            9     A. Sure.
10      Q. And has any party at all intimated to you       10     Q. Sometimes legal proceedings can be very
11   that you may become a party to this lawsuit?          11   boring. Okay? Sorry for that. I appreciate your
12      A. No.                                             12   patience.
13      Q. Do you have an area of medical specialty?       13         Do you recall which product you used on
14      A. OB-GYN.                                         14   Mrs. Madsen                   2016?
15      Q. Did you provide medical treatment to            15     A. The Align TO.
16   Mrs. Veronica Madsen?                                 16      Q. And TO stands for what?
17      A. Yes, I did.                                     17     A. Transobturator.
18      Q. Did you implant a mesh sling into               18      Q. Who manufactures the Align TO?
19   Mrs. Madsen for stress urinary incontinence on        19     A. Bard.
20                   2016?                                 20      Q. Another thing that I want you to understand
21      A. Yes, I did.                                     21   about today is that we need your deposition to
22      Q. Do you recall which specific product you        22   essentially obtain the facts relating to your care
23   used?                                                 23   and treatment of Mrs. Madsen. It's the primary
24      A. Oh, it's a Bard sling.                          24   purpose. Okay?

                                                                                         2 (Pages 5 to 8)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 4 of 47 PageID #:874

                                                Page 9                                                    Page 11
 1          Have you ever been deposed before?               1      Q. I saw you thumbing through the records as
 2      A. Yes.                                              2   you walked in today.
 3      Q. How many times?                                   3         Had you looked at them before that moment
 4      A. Twice.                                            4   in time to prepare for your deposition?
 5      Q. Okay. Then I won't belabor the formal             5      A. Yes.
 6   rules of interacting during a deposition, but there     6      Q. And, now, I don't want to know anything --
 7   is one that I want to make clear on the record. If      7   any of the content of any conversations between you
 8   I ask you a question and you answer it, it will be      8   and your lawyer if those, in fact, took place.
 9   assumed that you understood the question. Okay?         9   Okay?
10      A. Yes.                                             10      A. Yes.
11      Q. And the corollary of that is true as well.       11      Q. Did you meet with your attorney to prepare
12   If at any time I ask you a question that you don't     12   for your deposition today?
13   understand, because I ask a lot of bad questions,      13      A. No.
14   feel free to ask me to clarify, rephrase, or explain   14      Q. All right. You are represented by counsel
15   my question to you. Okay?                              15   today?
16      A. Sure.                                            16      A. Yes.
17      Q. So you said you have been deposed twice          17      Q. What is your counsel's name?
18   before?                                                18      A. Patrick Vezino.
19      A. Um-hum.                                          19      Q. You said that you have a CV, but you forgot
20          MR. VEZINO: Is that a yes?                      20   to bring it; isn't that right?
21          THE WITNESS: Yes.                               21      A. Yes.
22   BY MR. KRAMER:                                         22      Q. Is the CV that you have on file up to date?
23      Q. In either of those circumstances, did your       23      A. Yes.
24   testimony relate to a pelvic mesh product?             24      Q. Are there any lectures that you plan to

                                               Page 10                                                    Page 12
 1      A. No.                                               1   give that will eventually be incorporated into your
 2      Q. So you've never testified as a pelvic mesh        2   CV?
 3   implanting surgeon?                                     3      A. No.
 4      A. No.                                               4      Q. Are there any drafts of publications that
 5      Q. You've never testified as a pelvic mesh           5   you may incorporate at some point in time into your
 6   explanting surgeon?                                     6   CV?
 7      A. What is explanting?                               7      A. No.
 8      Q. Like excising or --                               8      Q. Is there any research that you're doing
 9      A. No.                                               9   that has not yet reached the journal-drafting stage
10      Q. -- removing.                                     10   that may at some point be incorporated into your CV?
11         Have you ever testified live at trial?           11      A. No.
12      A. No.                                              12      Q. We are going to ask that you produce a copy
13      Q. Have you ever been retained as an expert         13   of your CV to your attorney, Mr. Vezino. Okay?
14   witness?                                               14      A. Okay.
15      A. No.                                              15      Q. So let's go ahead and take a look at what
16      Q. Did you bring any materials with you here        16   was previously marked as Exhibit No. 1. You said
17   today?                                                 17   you had some time to look through that.
18      A. No, I did not.                                   18         Does it appear to be a complete set of your
19      Q. Did you review any documents to prepare for      19   medical office chart relating to your treatment of
20   your deposition today?                                 20   Mrs. Madsen?
21      A. Just the medical records.                        21      A. Yes.
22      Q. Which medical records specifically?              22      Q. Does it appear to be an accurate copy of
23      A. The patient Veronica Madsen's office             23   your office medical chart for the care and treatment
24   visits, operative report, and the postop visit.        24   of Mrs. Madsen?


                                                                                        3 (Pages 9 to 12)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 5 of 47 PageID #:875

                                               Page 13                                                     Page 15
 1      A. Yes, except I made a phone call to her and        1   medical records to provide the most accurate details
 2   I didn't see the contents of the phone call here.       2   of conversations that you had with Mrs. Madsen?
 3      Q. Is that something that you are certain you        3      A. No.
 4   noted in your medical chart?                            4      Q. Do you recall the first date that you saw
 5      A. I'm not sure either, sir.                         5   Mrs. Madsen for treatment in your office?
 6      Q. Are the medical records in Exhibit No. 1          6      A. Yes.
 7   records that would be generated regularly by your       7      Q. What was that date?
 8   medical practice in the normal course of its            8      A. I believe it was                  2015.
 9   operation while treating patients?                      9      Q. Do you recall how Mrs. Madsen first came to
10      A. I'm sorry. Could you rephrase that               10   see you?
11   question?                                              11      A. With heavy menstrual cycles and urinary
12      Q. Yeah. So while you're treating patients in       12   incontinence and prolapse.
13   the normal course of your medical practice, do you     13      Q. Well, my question was a little different.
14   generate medical records like those in Exhibit         14   You answered the question why did she come to see
15   No. 1?                                                 15   you, and I guess I was looking for information as to
16      A. Yes.                                             16   was she referred to you by someone you know? Or do
17      Q. And have you personally authored many of         17   you have any recollection as to how Mrs. Madsen came
18   the records within Exhibit No. 1?                      18   to see you?
19      A. Yes.                                             19      A. My -- the record here states that "Referred
20      Q. So is it fair to say that you know how           20   here for incontinence, prolapse and heavy periods."
21   medical records of the type in Exhibit No. 1 are       21      Q. And do you remember the name of the doctor
22   created in the normal course of your medical           22   that referred her to you?
23   office's operation?                                    23      A. No, I don't.
24      A. Yes.                                             24      Q. Do you recall the last time you provided


                                               Page 14                                                     Page 16
 1      Q. And would all the medical records listed in       1   any medical care to Mrs. Madsen?
 2   Exhibit No. 1 have been generated near in time to       2     A. No.
 3   when you saw Mrs. Madsen?                               3     Q. Would that be reflected in your office
 4      A. Yes.                                              4   chart?
 5     Q. Doctor, do you have an independent                 5      A. Yes.
 6   recollection of Mrs. Madsen?                            6     Q. So go ahead and take a minute to ascertain
 7      A. Yes.                                              7   that date, and let me know when you have it. I'll
 8     Q. Do you have an independent recollection of         8   reask the question. Actually could we go off the
 9   the conversations that you had with her?                9   record for a second?
10      A. Yes.                                             10               (Discussion off the record.)
11     Q. Okay. So you're not just relying on the           11   BY MR. KRAMER:
12   medical records to provide you with the most           12     Q. Doctor, do you recall the last time you
13   accurate details of any conversations you would have   13   provided any medical care to Mrs. Madsen?
14   had with Mrs. Madsen? Is that accurate?                14      A. Yes.
15         MR. KEDZIORA: Objection. Form.                   15     Q. And what was that date?
16         THE WITNESS: I'm sorry.                          16     A.         2016.
17         MR. VEZINO: You can answer the question if       17     Q. So you saw Mrs. Madsen between
18     you understand it.                                   18   2016, and                  2016; is that right?
19   BY MR. KRAMER:                                         19      A. Yes.
20     Q. It was a poorly worded question. I can            20     Q. Is it fair to say that you treated
21   reask it.                                              21   Mrs. Madsen for a very specific issue?
22         Because you do have an independent               22      A. Yes.
23   recollection of conversations that you have had with   23     Q. Now, let's go into that first office visit
24   Mrs. Madsen, will you be relying only on your          24   on Page 1 of your medical chart.


                                                                                      4 (Pages 13 to 16)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 6 of 47 PageID #:876

                                              Page 17                                                       Page 19
 1          You said that you saw Mrs. Madsen on            1      A. She's been having irregular menses every 15
 2                   2015, for the first time.              2   days with moderate pain during -- during the
 3          Does that mean that you personally saw her      3   menstrual cycle.
 4   on that date?                                          4      Q. Did you conduct a vaginal pelvic
 5      A. Yes.                                             5   examination of Mrs. Madsen on                     2015?
 6      Q. How old was Mrs. Madsen at that visit?           6      A. Yes.
 7      A. 48.                                              7      Q. What were your findings?
 8      Q. What were her chief complaints that caused       8      A. Normal external genitalia, normal vulva,
 9   her to seek your treatment?                            9   vagina, cervix, uterus, and adnexa. Normal size
10      A. Heavy periods, vaginal bleeding, and            10   uterus. Nontender.
11   fibroids.                                             11      Q. So to summarize, would you say it's fair to
12      Q. Did she have any urinary symptoms?              12   categorize the vaginal pelvic examination of
13      A. And urinary incontinence.                       13   Mrs. Madsen at this initial visit as normal?
14      Q. What is urinary incontinence?                   14      A. Yes.
15      A. Involuntary loss of urine.                      15      Q. Did you find any sign of pelvic organ
16      Q. Are there different types of urinary            16   prolapse that you noted in the record here?
17   incontinence in women?                                17      A. No, not on that visit.
18      A. Yes.                                            18      Q. What was your clinical assessment of
19      Q. What are those types?                           19   Mrs. Madsen at this initial visit?
20      A. Broadly categorizing, stress, overflow, or      20      A. Abnormal uterine bleeding, pelvic pressure
21   urge.                                                 21   unspecified urinary incontinence, uterine polyps,
22      Q. What kind of incontinence was Mrs. Madsen       22   slash, fibroid.
23   complaining of at this initial              2015,     23      Q. I also noted that you listed pregnancy as
24   visit?                                                24   part of your assessment of her. I didn't see that

                                              Page 18                                                       Page 20
 1      A. Stress urinary incontinence.                     1   anywhere else in the medical record. Is this
 2      Q. What specifically is stress urinary              2   possible this was a false positive?
 3   incontinence?                                          3        MR. KEDZIORA: Objection. Calls for
 4      A. Leakage of urine on exertion, coughing,          4     speculation.
 5   sneezing.                                              5        THE WITNESS: It's a pregnancy status
 6      Q. Did Mrs. Madsen report any urgency-type          6     unknown. I think we do a pregnancy test.
 7   incontinence?                                          7     That's the reason for the diagnosis -- unknown
 8      A. No, she did not.                                 8     tests, you have to link the test to a
 9      Q. Did Mrs. Madsen report any type of               9     diagnosis.
10   incontinence other than stress urinary incontinence   10   BY MR. KRAMER:
11   on                2015?                               11     Q. All right. I was very confused by that.
12      A. No.                                             12   Thanks for clearing it up.
13      Q. You said that she also presented with           13     A. Yes.
14   fibroids?                                             14     Q. So in your assessment of the patient,
15      A. Yes.                                            15   Mrs. Madsen, you found uterine polyp or fibroid.
16      Q. What are fibroids?                              16   Did you take a biopsy of it?
17      A. Fibroids are benign, smooth muscle --           17     A. I did an endometrial biopsy.
18   uterine smooth muscle growths in the uterus.          18     Q. And if you want to reference the pathology
19      Q. You also mentioned that Mrs. Madsen had         19   report, it's on Page 25. Okay?
20   vaginal bleeding.                                     20        MR. KEDZIORA: Counsel, which page are you
21         Did she describe the severity of her            21     referring the doctor to?
22   vaginal bleeding for you at this initial visit?       22        MR. KRAMER: 25.
23      A. Yes.                                            23   BY MR. KRAMER:
24      Q. And what did she say?                           24     Q. Did you detect -- strike that.


                                                                                      5 (Pages 17 to 20)
                      PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 7 of 47 PageID #:877

                                               Page 21                                                     Page 23
 1          Did you detect anything on the biopsy            1      Q. You also detected uterine prolapse. What
 2   removed from Mrs. Madsen at this initial visit?         2   is uterine prolapse?
 3      A. No. Normal peripheral endometrium.                3      A. The uterus drops into the vaginal vault.
 4      Q. What is the endometrium?                          4      Q. Can that cause incontinence?
 5      A. Endometrium is the lining of the uterus.          5      A. Not by itself per se.
 6      Q. What else did you do to treat Mrs. Madsen's       6      Q. And what is urethral hypermobility, the
 7   symptoms on                    2015?                    7   last thing you noted there?
 8      A. I didn't treat her symptoms on this visit.        8      A. It's the weak -- it's the weak -- when the
 9      Q. I see a list of orders there.                     9   patient coughs, you notice that the urethra is
10      A. Yeah, just sent out a urine culture              10   deflecting more than a 30-degree angle.
11   specimen to pathology, and these are the medications   11      Q. The urethra is where the urine comes out of
12   she was already on.                                    12   the bladder?
13      Q. And what are those medications?                  13      A. It's the opening of the bladder.
14      A. I believe it's Vitamin C, slash, E and           14      Q. And so can urethral hypermobility cause
15   Zyrtec.                                                15   incontinence?
16      Q. What is Zyrtec?                                  16      A. Yes.
17      A. It's an antihistamine medication.                17      Q. Did you conduct any tests at this
18      Q. So if we go over to Page 4 at the bottom,        18                    2015, visit to explore the nature of
19   did you personally see Mrs. Madsen on                  19   Mrs. Madsen's incontinence?
20   2015?                                                  20      A. Yes.
21      A. Yes.                                             21      Q. What test did you conduct?
22      Q. What was the purpose for Mrs. Madsen's           22      A. I did a -- evaluated the bladder, total
23   visit to your office on that day?                      23   bladder capacity, and demonstrated leakage on
24      A. She is following up on her abnormal              24   coughing and Valsalva, which is exertion.

                                               Page 22                                                     Page 24
 1   bleeding and urine incontinence.                        1      Q. So is that an objective test conducted to
 2      Q. So were those the two primary reasons why         2   confirm stress urinary incontinence?
 3   you treated Mrs. Madsen --                              3      A. Yes.
 4      A. Yes.                                              4      Q. Did Mrs. Madsen have any postvoid residual
 5      Q. -- during the time you saw her?                   5   urine after the test?
 6      A. Yes.                                              6      A. She did. Less than five cc's.
 7      Q. Did you conduct a vaginal pelvic exam at          7      Q. Is that a normal amount of --
 8   this visit?                                             8      A. That's a normal amount.
 9      A. Yes.                                              9      Q. And is postvoid residual the amount of
10      Q. Were there any notable findings?                 10   urine that remains in the bladder after someone
11      A. Yes.                                             11   urinates?
12      Q. What were they?                                  12      A. Yes.
13      A. She had a cystocele, first degree, and a         13      Q. At this visit, did you discuss any
14   uterine prolapse, first degree.                        14   treatment option with Mrs. Madsen for her urinary
15      Q. What does it say there at the end?               15   incontinence?
16      A. Urethral hypermobility.                          16      A. Yes.
17      Q. What is cystocele of the first degree?           17      Q. What treatment did you discuss with her?
18      A. It's a mild prolapse of the bladder.             18      A. We discussed a hysterectomy, a laparoscopic
19      Q. When you say "a mild prolapse of the             19   hysterectomy versus hysteroscopic polypectomy and
20   bladder," do you mean that the bladder sort of         20   uterine ablation.
21   protrudes into, falls into the vagina a little?        21      Q. And was that for the uterine prolapse
22      A. Yes.                                             22   problem that she was having?
23      Q. Can that cause urinary incontinence?             23      A. Yes.
24      A. Yes.                                             24      Q. Okay. And so my question was a little bit


                                                                                      6 (Pages 21 to 24)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 8 of 47 PageID #:878

                                              Page 25                                                     Page 27
 1   different.                                              1   related to a particular proposed surgical procedure?
 2         Did you discuss any treatment options with        2      A. Yes.
 3   her for her stress urinary incontinence?                3      Q. Doctor, are you aware that, as part of this
 4      A. Yes.                                              4   lawsuit, the plaintiff is alleging that the
 5      Q. And what treatment options did you discuss        5   Defendant Bard had information related to risks
 6   with her for her stress urinary incontinence?           6   relating to its Align TO product that it did not
 7      A. Mid-urethral sling.                               7   pass along to the medical community and doctors like
 8      Q. Is that the Bard Align Transobturator that        8   yourself?
 9   we discussed earlier?                                   9      A. I'm sorry. Could you repeat that question?
10      A. Yes.                                             10      Q. Yeah. Are you aware that the plaintiff, as
11      Q. And you say here in your note that you,          11   part of this lawsuit, is alleging that the
12   quote, discussed risks, benefits, fail rates, and      12   defendant, C.R. Bard, had information relating to
13   FDA warnings. Did I read that right?                   13   risks of the Align TO device that it did not provide
14      A. Yes.                                             14   to the medical community including doctors like
15      Q. Then you go on to say that you, quote,           15   yourself?
16   spent 30 minutes showing videos of the sling           16      A. Not aware.
17   procedure and explaining the risks to Mrs. Madsen.     17      Q. Doctor, would you agree that information
18   Did I read that right?                                 18   you pass along to the patient about risks of a
19      A. Yes.                                             19   planned surgical procedure like the Align TO can
20      Q. Okay. Would you call that annotation of an       20   come from a variety of sources?
21   informed content conversation that you had with        21      A. Yes.
22   Mrs. Madsen?                                           22      Q. And one of those sources is from the
23      A. Yes.                                             23   medical device manufacturer itself, correct?
24      Q. And are doctors required to have informed        24      A. Yes.

                                              Page 26                                                     Page 28
 1   consent conversations with patients before              1      Q. And are you familiar with the term
 2   undergoing a contemplated surgical procedure?           2   Instructions For Use?
 3       A. Yes.                                             3      A. Instructions?
 4       Q. Can you briefly describe the meaning of the      4      Q. Instructions For Use.
 5   phrase "informed consent"?                              5      A. Yes.
 6       A. Making a patient aware of the risks of the       6      Q. Okay. And so are you aware that the
 7   procedure involved, the benefits of the procedure,      7   Instructions For Use include within it a set of
 8   and the complications.                                  8   adverse events, potential risks, complications,
 9       Q. Okay. And so now I want to unpack that a         9   things like that?
10   little bit.                                            10      A. Yes.
11       A. Sure.                                           11      Q. And so it's fair to say that medical device
12       Q. As part of an informed consent                  12   manufacturers like C.R. Bard can communicate risks
13   conversation, you discuss the benefits of a proposed   13   relating to its device to the medical community via
14   surgical procedure, right?                             14   its Instructions For Use document, correct?
15       A. Yes.                                            15          MR. KEDZIORA: Objection. Form.
16       Q. And as a part of the informed consent           16          THE WITNESS: Yes.
17   conversation, another important aspect is that you     17   BY MR. KRAMER:
18   discuss potential risks of a proposed surgery as       18      Q. Is it your habit to at some point before
19   well, right?                                           19   using a medical device read the Instructions For
20       A. Yes.                                            20   Use?
21          MR. KEDZIORA: Objection. Form.                  21      A. Not every time.
22   BY MR. KEDZIORA:                                       22      Q. I'm not asking you if you read them every
23       Q. Is it your habit to inform the patient of       23   time you use the device. My question was a little
24   all the significant risks that you know about          24   different.


                                                                                      7 (Pages 25 to 28)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 9 of 47 PageID #:879

                                              Page 29                                                     Page 31
 1         So is it your habit to read the                   1   Okay?
 2   Instructions For Use for a particular medical device    2         Let me know whenever you're ready for me to
 3   at some point before using it?                          3   ask you that question.
 4      A. Yes.                                              4     A. Go ahead.
 5      Q. Let me go ahead and mark a copy of the            5     Q. Okay. So what risks would you have told
 6   Align TO IFU that defendants have represented to us     6   Mrs. Madsen were related to the implantation of the
 7   was in place at the time of Mrs. Madsen's surgery as    7   Align TO product?
 8   Exhibit No. 3.                                          8         MR. KEDZIORA: Objection. Form.
 9         MR. KEDZIORA: I apologize. I just want to         9         MR. KRAMER: What was wrong with the form?
10      state an objection. I'm not sure if this was        10         MR. KEDZIORA: You're asking what were the
11      produced to us pursuant to the PTO48 which          11     risks that the doctor would tell her about, or
12      requires the plaintiff's counsel to provide         12     are you asking about the specific risks that
13      exhibits to defense counsel at least 48 hours       13     are listed in this document? It's unclear.
14      before the deposition. So I am going to state       14   BY MR. KRAMER:
15      an objection. I'm going to object to any line       15     Q. I'll stand on the question.
16      of questioning relating to any documents that       16         Do you want me to reask it?
17      have not been provided to us.                       17     A. Yeah. Go ahead please.
18         MR. KRAMER: I'm going to respond to that         18     Q. What risks would you have told Mrs. Madsen
19      by saying there's no prejudice since this           19   were related to implantation of the Align TO device
20      document was released to the public domain, and     20   before implantation of it in her?
21      I'm going to continue with my questions.            21     A. All these and a few more.
22               (Whereupon, Upputuri Exhibit               22     Q. Okay. What were the others, if you can
23                No. 3 was marked for                      23   remember? It's important that we get them down.
24                identification.)                          24     A. Groin pain.


                                              Page 30                                                     Page 32
 1         MR. KEDZIORA: I just want to say that I           1      Q. What do you mean by growing pain? Oh,
 2      disagree that there was no prejudice, but, of        2   groin pain?
 3      course, counsel can proceed with the                 3      A. Groin pain.
 4      deposition.                                          4      Q. Okay. Any others?
 5   BY MR. KRAMER:                                          5      A. Dyspareunia and infections.
 6      Q. So, Doctor, does this look similar to the         6      Q. When you say "infections," what do you
 7   Instructions For Use for the Align TO that you would    7   mean?
 8   have seen at some point in time?                        8      A. Any time you implant a foreign body,
 9      A. Approximately, yes.                               9   there's always a risk of infection.
10      Q. Okay. And if we go over to Page 5 of the         10      Q. So, again, I want to make sure that we've
11   document, do you see the Adverse Events section?       11   discussed all of the risks that you would have
12      A. Um-hum.                                          12   provided to Mrs. Madsen prior to implantation of the
13         MR. VEZINO: Yes?                                 13   Align TO.
14         THE WITNESS: Yes.                                14          Are you sure that we've discussed all of
15   BY MR. KRAMER:                                         15   those risks?
16      Q. And would you agree that within that             16      A. I think most of it, to the best of my
17   Adverse Events section, the manufacturer, C.R. Bard,   17   memory.
18   has listed risks relating to the implantation of the   18      Q. Okay. Is there anything else that's coming
19   Align TO device?                                       19   to mind right now that you would like to add to our
20      A. Yes.                                             20   list that we've made?
21      Q. So now I'm going to ask you to take a            21      A. No.
22   minute to look over those and draw upon your memory    22      Q. Okay. And, Doctor, I want to ask you to
23   because I would like to ask you for a list of the      23   verify a few things for me.
24   risks that you would have provided to Mrs. Madsen.     24          In any of the risks listed here on Page 5


                                                                                      8 (Pages 29 to 32)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 10 of 47 PageID #:880

                                              Page 33                                                     Page 35
 1   of the Align TO IFU within the Adverse Events           1      A. Yes.
 2   section, is there any risk rate information observed    2      Q. Doctor, did you know that a director of
 3   in the medical literature that relate to each of the    3   research and development at Bard in September of
 4   specific risks listed?                                  4   2008 concluded the mesh products that were designed
 5      A. Yes.                                              5   as of that September 2008 date were overengineered
 6      Q. There is?                                         6   with regard to strength for their biologic
 7      A. Approximate risks.                                7   requirement?
 8      Q. What is approximate risks?                        8         MR. KEDZIORA: Objection. Form.
 9      A. I think bladder perforation. There's a            9         THE WITNESS: No.
10   number --                                              10   BY MR. KRAMER:
11      Q. I think we are misunderstanding one              11      Q. So no representative of Bard ever told you
12   another.                                               12   that their director of research and development felt
13         So within the Adverse Events section of the      13   the mesh products on the market at the time were
14   Align TO IFU, does C.R. Bard list any of the rates     14   overengineered with regard to strength for the
15   that have been observed in the medical literature      15   biologic requirement?
16   for any of the risks listed within that section?       16      A. No.
17      A. No.                                              17      Q. Did anyone from -- strike that.
18      Q. And, similarly, within the Adverse Events        18         Would you have liked to have known that a
19   section, is there any specific language used to        19   director of research and development at Bard was
20   denote the possible duration of any of the risks       20   stating that the mesh products on the market were
21   that are listed there?                                 21   overengineered with regard to strength for their
22      A. No.                                              22   biologic requirement?
23      Q. Doctor, are the rates at which particular        23      A. Yes.
24   risks have been observed to occur in the medical       24      Q. Would that have impacted your decision to

                                              Page 34                                                     Page 36
 1   literature important to an informed consent             1   use the Bard device?
 2   conversation?                                           2      A. Yes.
 3      A. Yes.                                              3     Q. Doctor, did anyone from Bard ever tell you
 4      Q. And are the rates at which particular risks       4   that the director of research and development in
 5   occur in the medical literature important to your       5   September of 2008 concluded the pore size of mesh on
 6   decision of whether or not to even use a particular     6   the market resulted in a formation of a scar plate
 7   product?                                                7   that was rigid and does not integrate well over time
 8      A. Yes.                                              8   with the host tissue?
 9      Q. If Bard had included risk rates for any of        9         MR. KEDZIORA: Counsel, before we proceed,
10   the risks listed in the Adverse Events section of      10     I'm just going to state an objection. Again, I
11   the Align TO IFU, would you have passed that           11     believe you're referring to corporate documents
12   information along to Mrs. Madsen?                      12     that have not been marked as an exhibit, but
13      A. Yes.                                             13     the PTO required -- PTO48 required the
14      Q. And what do you consider an acceptable rate      14     plaintiff's counsel to provide any corporate
15   of risk -- strike that.                                15     documents that will be used at the depositions
16          What do you consider an acceptable risk         16     to defense counsel at least 48 hours before the
17   rate of a particular complication for a particular     17     deposition. They have not been produced so,
18   medical device that you would be willing to use?       18     again, I'm objecting to any line of questioning
19      A. Less than two to three percent.                  19     about those documents.
20      Q. Okay. So now, if Bard had included within        20         And can we agree that I have a standing
21   this Adverse Events section any risk rates above       21     objection relating to any questions that you
22   three percent for any of the risks listed here,        22     may have that relate to corporate documents
23   would that have impacted your decision to use the      23     that have not been provided to us?
24   Align TO device?                                       24         MR. KRAMER: We can agree to your standing


                                                                                      9 (Pages 33 to 36)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 11 of 47 PageID #:881

                                              Page 37                                                     Page 39
 1      objection.                                           1      A. No.
 2         Your objection is noted for the record.           2      Q. If someone from Bard had told you that the
 3         I would also like for the record to reflect       3   polypropylene in the Align TO was specifically not
 4      that I'm not showing anyone the documents that       4   to be used in medical applications involving
 5      I am referencing.                                    5   permanent implantation in the human body, would that
 6         What was the last question that I asked           6   have impacted your decision to use the device?
 7      please?                                              7      A. Yes.
 8               (Record read as requested.)                 8      Q. And if we go back to the Align TO IFU on
 9         THE WITNESS: No.                                  9   Page 5, Dr. Upputuri, does it say anywhere within
10   BY MR. KRAMER:                                         10   the Adverse Events section that the Bard Align TO
11      Q. Would you have liked to have known that in       11   product creates a scar plate that is rigid,
12   September of 2008 a director of research and           12   preventing the product from integrating well over
13   development at Bard concluded that the pore size of    13   time with the host tissue?
14   mesh on the market resulted in the formation of a      14      A. No.
15   scar plate that's rigid and does not integrate well    15      Q. If that information had been included in
16   over time with the host tissues?                       16   the Bard Align TO IFU, is that information you would
17      A. Yes.                                             17   have passed along to Mrs. Madsen?
18      Q. Would that information have impacted your        18      A. Yes.
19   decision to use the Bard Align TO?                     19      Q. Doctor, same question, Page 5, within the
20      A. Yes.                                             20   Adverse Events section of the Bard Align TO IFU is
21      Q. Did anyone at Bard ever tell you that a          21   mesh shrinkage of 30 percent to 50 percent
22   director of research and development at Bard           22   postimplantation directly resulting in scar plate
23   September of 2008 concluded that the design of a       23   formation listed within that Adverse Events section?
24   more light-weight open-pore mesh was needed?           24      A. No.

                                              Page 38                                                     Page 40
 1      A. No.                                               1      Q. If that information had been included in
 2      Q. And if someone at Bard had told you that a        2   the Adverse Events section, would you have passed
 3   director of research and development at Bard in         3   that along to Mrs. Madsen?
 4   September of 2008 concluded that the company needed     4      A. Yes.
 5   to design a more light-weight open core mesh than       5      Q. Does it indicate anywhere within the IFU,
 6   what was currently on the market, would that have       6   period, that the polypropylene used to create the
 7   impacted your decision to use the Align TO product?     7   Align TO product was not indicated for permanent
 8      A. Yes.                                              8   human implantation?
 9      Q. Did anyone from Bard ever tell that a             9      A. No.
10   director of research and development at Bard in        10      Q. And if that information had been included
11   September of 2008 concluded that the shrinkage rate    11   somewhere in the IFU for the Align TO, would you
12   for mesh postimplantation is between 30 and 50         12   have passed that information along to Mrs. Madsen?
13   percent?                                               13      A. Yes.
14      A. No.                                              14      Q. Okay. How about we return to your medical
15      Q. And if someone at Bard had told you that         15   treatment of Mrs. Madsen.
16   the shrinkage rate for mesh on the market was          16      A. Sure.
17   between 30 and 50 percent, would that have impacted    17      Q. Go over to Page 11. And, Doctor, given the
18   your decision to use the Bard Align TO?                18   information that was available on the market at the
19      A. Yes.                                             19   time, were you able to eventually obtain
20      Q. Doctor, did anyone from Bard prior to your       20   Mrs. Madsen's consent to perform surgery on her?
21   implantation of the Align TO in Mrs. Madsen ever       21      A. Yes.
22   tell you that the polypropylene used in the device     22      Q. What surgical procedure specifically did
23   was specifically not for use in medical applications   23   you conduct on Mrs. Madsen?
24   involving permanent implantation in the human body?    24      A. Transobturator mid-urethral sling.

                                                                                    10 (Pages 37 to 40)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 12 of 47 PageID #:882

                                               Page 41                                                       Page 43
 1      Q. And that was with the Align TO product?            1   small, dime-size clots, dark clots, no bright-red
 2      A. Yes.                                               2   bleeding.
 3      Q. What was the date of the implantation              3      Q. Did you conduct a vaginal pelvic exam on
 4   surgery?                                                 4   that day?
 5      A.                  2016.                             5      A. Yes.
 6      Q. On                 2016, did you perform that      6      Q. And what were your findings?
 7   Align TO implantation as you were trained to perform     7      A. The suburethral area was intact with no
 8   it?                                                      8   bleeding. It was clean and dry. Trace blood noted
 9      A. Yes.                                               9   at the cervical opening but no active bleeding.
10      Q. Did Bard train you how to perform the Align       10      Q. Given --
11   TO implant?                                             11      A. No.
12      A. No.                                               12      Q. I'm sorry.
13      Q. Did you learn how to implant the Bard Align       13      A. No bleeding on Valsalva or coughing.
14   TO as part of your medical residency?                   14      Q. Given that Mrs. Madsen just had a
15      A. Yes.                                              15   hysterectomy -- I'm sorry. Strike that.
16      Q. Did the implantation of the Bard Align TO         16         Given that Mrs. Madsen just had vaginal
17   go as planned?                                          17   surgery, did your pelvic examination reveal anything
18      A. Yes.                                              18   unusual?
19      Q. Were there any complications during the           19      A. No.
20   Bard Align TO implantation surgery you performed on     20      Q. What was your plan for the treatment of
21   Mrs. Madsen                  2016?                      21   Mrs. Madsen on this                 2016, visit date?
22      A. No complications.                                 22      A. To ambulate throughout the course of the
23      Q. Go over to the next page. Do you see the          23   day, and if there's no bleeding, we'll discharge the
24   follow-up note at the bottom? Do you see it?            24   patient home.

                                               Page 42                                                       Page 44
 1     A. Yes.                                                1      Q. Did you see Mrs. Madsen again
 2      Q. Doctor, did you see Mrs. Madsen on                 2   postoperatively?
 3                   2016, the next day after her surgery?    3      A. Yes.
 4     A. Yes.                                                4      Q. What day did you next see Mrs. Madsen?
 5      Q. Did she report any vaginal bleeding on that        5      A.        2016.
 6   day?                                                     6      Q. Now, the record on Page 13 that we are
 7     A. Pink discharge.                                     7   looking at says                 2016. But if you go
 8      Q. I'm sorry. Where are you on the document?          8   over to Page 13 -- I'm sorry. If you go over to --
 9     A. On Page 13.                                         9   if you go over to Page 17, you reference a visit of
10      Q. Oh.                                               10                    2016. Do you see that?
11     A. At the bottom.                                     11      A. Page 17. Yes.
12      Q. If we go back to Page 12, do you see the          12      Q. And it looks like this office visit on
13   subjective?                                             13   Page 17 happened                    2016, right?
14     A. Page 12?                                           14      A. Yes.
15      Q. Because I was asking specifically what she        15      Q. And so if we go back now to Page 13, do you
16   reported.                                               16   think that, although the record signed on Page 13
17         So let's go back, and I'll reask the              17   was signed                  2016, it was actually
18   question. Okay?                                         18   generated from a                   2016, office visit?
19         Doctor, did Mrs. Madsen report any vaginal        19      A. Yes. It's possible.
20   bleeding on                 2016, the day after her     20      Q. Okay. Do you want to take a minute to
21   surgery?                                                21   refresh these records side by side, and maybe it
22     A. Yes.                                               22   will refresh your recollection. I just want the
23      Q. How did she describe it?                          23   record to be clear.
24     A. Two episodes of vaginal bleeding with              24      A. Yes.

                                                                                      11 (Pages 41 to 44)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 13 of 47 PageID #:883

                                              Page 45                                                        Page 47
 1      Q. Okay.                                             1   precautions.
 2      A. So the first encounter was on                     2      Q. When was the next time you saw Mrs. Madsen
 3      Q. Okay. Great. So I'll go back to the top.          3   after this                 2016, visit?
 4         When was the first time you saw Mrs. Madsen       4      A. That's on         2016.
 5   after your                2016, visit                   5      Q. Why did Mrs. Madsen return to your office
 6   postoperatively?                                        6   two days later?
 7      A.                   2016.                           7      A. Still heart palpitations, shortness of
 8      Q. Did you conduct a postoperative exam of           8   breath, light spotting, and two out of ten pain in
 9   Mrs. Madsen in your office on that date?                9   her groin.
10      A. Yes.                                             10      Q. The two out of ten pain in her groin, is
11      Q. And did Mrs. Madsen have any specific            11   that unusual for the duration of time that had
12   complaints when she presented to you on                12   passed since her mesh implant surgery?
13                  2016?                                   13      A. No.
14      A. Yes. Lightheadedness, dizziness, shaky,          14      Q. And so given her symptoms that she
15   heart palpitations, fever, urinary urgency, pressure   15   presented with on                   2016, what was your
16   in the ear, and vaginal discharge with odor.           16   main concern?
17      Q. Okay. So the lightheadedness, dizziness,         17      A. Pulmonary embolus was my main concern.
18   shakiness, heart palpitations, fever, urinary          18      Q. Did you do anything on                    2016,
19   urgency, pressure in the ear with little hearing, I    19   to specifically rule out a pulmonary embolism in
20   want to talk about those. Okay?                        20   Mrs. Madsen?
21      A. Sure.                                            21      A. I sent her to the hospital for a stat CT of
22      Q. Did you know that the hospital administered      22   the chest and also the pelvis.
23   Mrs. Madsen a flu shot before she was discharged?      23      Q. Okay. And I've watched enough of the ER
24      A. Yes. That's protocol.                            24   television shows to knows that stat means immediate,

                                              Page 46                                                        Page 48
 1      Q. Okay. Now, those symptoms, the                    1   right?
 2   lightheadedness, dizziness, shaky, heart                2      A. Immediate.
 3   palpitations, fever, urinary urgency, pressure in       3      Q. Okay. So you sent her immediately for a CT
 4   the ear with little hearing.                            4   scan of her chest to see if there were any pulmonary
 5         MR. KEDZIORA: Objection. Compound.                5   embolisms located there?
 6   BY MR. KRAMER:                                          6      A. Yes.
 7      Q. Those symptoms that I just described, are         7      Q. And if you go to Page 28, you'll have that
 8   those flu-like symptoms?                                8   CT scan result for reference. Let me know when
 9      A. No.                                               9   you're there. Okay?
10      Q. They aren't? What are those symptoms             10      A. Yes.
11   related to, in your opinion, if you have an opinion?   11      Q. What did the stat CT scan of Mrs. Madsen on
12      A. I was trying to rule out a pulmonary --          12                   2016, reveal?
13   postop pulmonary embolus.                              13      A. Negative for pulmonary embolism or acute
14      Q. Did you conduct a pelvic exam of                 14   cardiopulmonary process. Low density lesion about
15   Mrs. Madsen on                    2016?                15   2.7 by 2.6 milliliters. Possibly complicated cyst
16      A. Yes.                                             16   or solid lesion. Moderate fluid distension of the
17      Q. Strike that.                                     17   endometrial canal measuring 18 millimeters in
18         Did you do anything to specifically rule         18   thickness.
19   out the pulmonary embolism that you were concerned     19      Q. And in layman's terms, does that CT scan
20   Mrs. Madsen may have experienced?                      20   rule out that Mrs. Madsen had experienced a
21      A. I take it back. My working diagnosis on          21   pulmonary embolism?
22         was postoperative shortness of breath,           22      A. Yes.
23   nonspecific findings. I told her to continue iron      23      Q. And was there anything found in this
24   twice a day and give her shortness of breath           24                   2016, CT scan that helped you to


                                                                                     12 (Pages 45 to 48)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 14 of 47 PageID #:884

                                               Page 49                                                 Page 51
 1   explain the complaints Mrs. Madsen had?                 1   deposed twice before?
 2      A. No.                                               2      A. Yes.
 3      Q. And, as you sit here today, do you know if        3      Q. What was the nature of the cases in which
 4   her complaints ever resolved?                           4   you were deposed?
 5      A. No.                                               5      A. Case one was from a second year of
 6      Q. Okay. Were you aware that, in the near            6   residency. I was a second assist and urethral
 7   term postoperatively, she went back to the emergency    7   injury during a C-section.
 8   room with the same complaint that she presented to      8      Q. When did you give that testimony that you
 9   you?                                                    9   just talked about? You said it was during your
10      A. Yes. I think that's the phone call.              10   second year of --
11      Q. Do you think Mrs. Madsen experienced             11      A. Residency.
12   anything in the postoperative period that would have   12      Q. So when was that?
13   increased her risk for mesh complications?             13      A. My second year of residency was in 2003,
14         MR. KEDZIORA: Objection. Form.                   14   and the deposition I believe was in 2007.
15         THE WITNESS: Can you repeat that question?       15      Q. Were you a party to that case?
16   BY MR. KRAMER:                                         16      A. I don't know what that means.
17      Q. Do you think that Mrs. Madsen experienced        17      Q. Were you being sued as a defendant?
18   anything in the postoperative period that would have   18      A. Initially, and then they dropped me.
19   increased her risk for mesh complications?             19      Q. And do you remember the plaintiff's name?
20         MR. KEDZIORA: Same objections.                   20      A. No, I don't.
21         THE WITNESS: No.                                 21      Q. Do you have a copy of the deposition
22   BY MR. KRAMER:                                         22   transcript in your possession?
23      Q. Did you see Mrs. Madsen after                    23      A. No, I don't.
24                   2016?                                  24      Q. Okay. And how about the other case?

                                               Page 50                                                 Page 52
 1     A. No, no.                                            1      A. It was a case against the company that
 2     Q. Do you know how Mrs. Madsen's condition has        2   makes Interceed adhesion barrier device.
 3   progressed after                 2016?                  3      Q. I'm sorry. What is that?
 4     A. No.                                                4      A. Adhesion barrier device. The patient had a
 5         MR. KRAMER: I'll yield the witness.               5   complication in a prior C-section, and I did the
 6         MR. KEDZIORA: Okay. Can we go off the             6   repeat C-section. They deposed me to discuss my
 7     record for a second?                                  7   intraoperative findings.
 8              (Recess taken.)                              8      Q. And when did you give that testimony in
 9            EXAMINATION                                    9   that case?
10            BY                                            10      A. I think 2012 or 2013.
11            MR. KEDZIORA:                                 11      Q. And were you being sued or named as a
12     Q. Good morning, Doctor. My name is Martin           12   defendant in that case?
13   Kedziora. I'm an attorney with Greenberg Traurig,      13      A. No.
14   and I represent C.R. Bard in this litigation.          14      Q. And do you have a copy of the deposition
15         Today was the first time that we've ever         15   transcript?
16   met, correct?                                          16      A. No, I don't.
17     A. Yes.                                              17      Q. So you were just a fact witness in both of
18     Q. Have you ever met any other attorneys for         18   these cases?
19   Bard before today?                                     19      A. Yes.
20     A. No.                                               20      Q. You were not an expert?
21     Q. Have you ever consulted for C.R. Bard?            21      A. No.
22     A. No.                                               22      Q. You're here today simply in your capacity
23     Q. And counsel asked you before whether you          23   as a treating physician; is that correct?
24   have been deposed, and you've said you have been       24      A. Yes.


                                                                                  13 (Pages 49 to 52)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 15 of 47 PageID #:885
                                  EXAMINATION BY MR. KEDZIORA

                                            Page 53                                                    Page 55
 1      Q. You're not an expert?                          1      Q. Is it possible that you're referring to
 2      A. No.                                            2   Dr. Kenton?
 3      Q. You're here as a fact witness who provided     3      A. You're right, Dr. Kenton. I apologize.
 4   care and treatment to Mrs. Madsen in this case,      4      Q. That's fine. I just want to make sure we
 5   correct?                                             5   are on the same page. So it was Dr. Kenton that you
 6      A. Yes.                                           6   just referred to?
 7      Q. Do you consider yourself as an expert          7      A. Yes.
 8   witness for any party in this case?                  8      Q. So what else -- strike that.
 9      A. No.                                            9          Have you discussed anything else with --
10      Q. Have you been asked by any party to serve     10   with your practice manager?
11   as an expert witness in this case?                  11      A. No. I was wondering if -- if -- I was just
12      A. No.                                           12   curious as to what -- what treatment she got because
13      Q. Did you speak with anyone about this          13   I was under the impression that everything went well
14   deposition before today?                            14   because patient never followed up. And I was
15      A. Yes.                                          15   surprised to hear that she needed more treatment.
16      Q. Who did you speak to?                         16      Q. So that's something that you've learned
17      A. Patrick Vezino.                               17   from your practice manager?
18      Q. Other than your attorney, have you spoke to   18      A. Yes.
19   anyone else about this deposition prior to today?   19      Q. Did she show you any records at all?
20      A. Yes.                                          20      A. No.
21      Q. Who else did you speak to?                    21      Q. Other than your records?
22      A. Practice manager.                             22      A. No.
23      Q. And what is the practice manager's name?      23      Q. So you haven't seen any records from
24      A. Theresa Belmonte.                             24   Dr. Kenton?

                                            Page 54                                                    Page 56
 1     Q. And is she part of your practice?               1      A. She said that there was something scanned
 2     A. Yes.                                            2   in, but I'm not sure if I looked at it or not. I
 3     Q. And what did you discuss with Theresa?          3   can't recall.
 4     A. The logistics of scheduling the...              4         Maybe I might have looked at a one-page --
 5     Q. Did you have any substantive conversations      5   our systems are not linked. I don't know how we got
 6   with her about the deposition?                       6   it. So we are talking about how eventually we
 7     A. Not --                                          7   should be able to see when all the systems are
 8        MR. VEZINO: In terms of the subject             8   integrated.
 9     matter?                                            9      Q. Have you received any payment from the
10   BY MR. KEDZIORA:                                    10   plaintiff's counsel or counsel's office in
11     Q. Subject matter.                                11   connection with this case?
12     A. I think briefly.                               12      A. Yes.
13     Q. Okay. If you can tell me generally what        13      Q. And what payment did you receive?
14   was the nature of the discussion?                   14      A. Two checks. A $40 check for medical
15     A. I think she said that Dr. Kegan also was       15   records and a $2400 check today.
16   involved.                                           16      Q. And that check was for your time sitting at
17     Q. I'm sorry. Dr. who?                            17   the deposition today?
18     A. Kegan.                                         18      A. Yes.
19     Q. And who is Dr. Kegan?                          19      Q. Did you receive any other payment -- strike
20     A. Dr. Kegan is urogynecologist at Prentice.      20   that.
21     Q. And what's your understanding as to how is     21         What were you asked to do in exchange for
22   Dr. Kegan involved in this matter?                  22   the payment that you received from plaintiff's
23     A. That the patient followed up with Dr. Kegan    23   counsel's office?
24   for more treatment.                                 24      A. Just spend time for deposition.


                                                                                 14 (Pages 53 to 56)
                      PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 16 of 47 PageID #:886
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 57                                                     Page 59
 1     Q. That's it?                                         1   plaintiff that you may still maintain?
 2      A. That's it.                                        2      A. No.
 3      Q. I'm going to mark the Cross Notice of             3      Q. Have you ever corresponded by either e-mail
 4   Deposition of Dr. Upputuri as Exhibit -- what number    4   or in writing with plaintiff or anyone in
 5   are we?                                                 5   plaintiff's family?
 6          THE REPORTER: 4.                                 6      A. No.
 7   BY MR. KEDZIORA:                                        7      Q. Did you rely on any medical literature,
 8      Q. As Exhibit 4.                                     8   treatises in treating Ms. Madsen's condition?
 9                (Whereupon, Upputuri Exhibit               9      A. Yes.
10                 No. 4 was marked for                     10      Q. What are they?
11                 identification.)                         11      A. Journals, textbooks, websites.
12   BY MR. KEDZIORA:                                       12      Q. Did you consult them specifically as they
13     Q. Doctor, have you seen this Cross Notice of        13   may relate to your treatment of Ms. Madsen or just
14   Deposition before today?                               14   generally as part of your education?
15      A. Yes.                                             15      A. Generally as part of my education.
16     Q. And there is a rider. We call it a rider,         16      Q. Okay. Do you have in your possession any
17   but it's an Exhibit A, which lists certain             17   documents regarding Bard or the Bard's product at
18   categories of documents that we ask you to bring to    18   issue in this case which is the Align sling, which
19   the deposition today.                                  19   may include any e-mails, text messages, Tweets,
20          Have you seen the list before?                  20   Internet posts, journal articles, any sort of --
21      A. No.                                              21   that type of documents?
22     Q. So you didn't go over it.                         22      A. I don't have it in my possession, but I --
23          Let me ask you this: Have you brought any       23   the video I show patients is the animation video
24   documents to the deposition with you today?            24   that Bard shows on the website. I also refer the

                                              Page 58                                                     Page 60
 1       A. No.                                              1   patient to the Bard website where I show them the
 2       Q. So I'm just going to go over these very --       2   product I'm going to use.
 3   I'm going to try to go over them briefly. I am just     3      Q. I'm going to ask you a few more questions
 4   trying to determine if there are any other documents    4   about that later.
 5   that you may have that we haven't received. Okay?       5         Have you issued any invoices or statements
 6         So if you can go to the next page, Page 2,        6   or bills to plaintiff's counsel in this litigation?
 7   Request No. 1 asks you to bring your CV, which you      7      A. Could you repeat that question?
 8   didn't, but you testified, I believe, that you have     8      Q. Yes, of course. Have you or your office
 9   it, and we ask that you produce it to us.               9   issued any invoices or statements or bills to
10         With respect to the records for                  10   plaintiff's counsel --
11   Ms. Veronica Madsen, other than the records that       11      A. No.
12   were produced by the hospital to us, would you be in   12      Q. -- who sits here today with us?
13   possession of any other medical records?               13         Okay. Do you maintain any journals,
14       A. No.                                             14   diaries of your treatment of patients other than the
15       Q. Would you have any documents in your            15   official medical records?
16   possession, custody, or control that relate to         16      A. No.
17   claims or defenses in this litigation?                 17      Q. Do you maintain a separate account or
18       A. No.                                             18   appointment books that may not have been produced to
19       Q. Other than the medical records that were        19   us?
20   produced to us, do you have any notes or charts        20      A. No.
21   created by you that summarize the medical history of   21      Q. Have you received any documents at all from
22   the plaintiff?                                         22   plaintiff's counsel prior to the deposition today?
23       A. No.                                             23      A. Patient's medical records and the subpoena.
24       Q. Have you ever taken any photographs of the      24      Q. So you received a subpoena from the


                                                                                    15 (Pages 57 to 60)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 17 of 47 PageID #:887
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 61                                                      Page 63
 1   plaintiff's counsel's firm?                             1   were produced to us as Exhibit 5. They may be
 2      A. I think so.                                       2   identical as plaintiff's counsel has marked
 3      Q. Okay. And you also received medical               3   previously, but I cannot determine if there are
 4   records, you said?                                      4   differences. So I'm going to mark them again. And
 5      A. Maybe not the medical records. Just the           5   I'm just going to have a few follow-up questions.
 6   subpoena.                                               6      A. Sure.
 7      Q. Just the subpoena?                                7      Q. I'm not trying to repeat questions, but if
 8      A. And the check.                                    8   you feel like I am, that's not my intent. I'm just
 9      Q. Do you keep an accounting of your time that       9   going to try to fill in some gaps. Okay?
10   you spend to prepare for a deposition?                 10         MR. KRAMER: He has to make a complete
11      A. No.                                              11      record for himself too. So there probably will
12      Q. So you wouldn't have any documents of your       12      be overlap. We appreciate your patience and
13   time entries?                                          13      time.
14         We, as lawyers, we enter our time into the       14               (Whereupon, Upputuri Exhibit
15   billing system.                                        15                No. 5 was marked for
16         Is that something that you need to do?           16                identification.)
17      A. No, I don't.                                     17   BY MR. KEDZIORA:
18      Q. Okay. So you wouldn't have any records of        18      Q. So for the record, these are the records
19   your time that you may have spent to prepare for the   19   that were produced to us by Dr. Upputuri's practice.
20   deposition today?                                      20         Doctor, you testified earlier today that
21      A. No.                                              21   you first seen Dr. -- I'm sorry -- Ms. Madsen on
22      Q. Okay. Okay. That's all. So we've covered         22                    2015; is that correct?
23   all the categories in the Cross Notice of              23      A. Yes.
24   Deposition.                                            24      Q. Do you remember who, if anyone, referred

                                              Page 62                                                      Page 64
 1          Have you at any time received a copy of the      1   Ms. Madsen to you?
 2   complaint that Ms. Madsen has filed against Bard in     2       A. No.
 3   this litigation?                                        3       Q. Do you recall why she was referred to you?
 4      A. Yes.                                              4          MR. KRAMER: Objection. Form. Foundation.
 5      Q. When did you receive it?                          5          THE WITNESS: For incontinence, prolapse,
 6      A. I can't recall the date, but it was in the        6       heavy periods, fibroids.
 7   past three months.                                      7   BY MR. KEDZIORA:
 8      Q. And who did you receive it from?                  8       Q. Doctor, what are the symptoms of an
 9      A. The plaintiff's attorney.                         9   incontinence?
10      Q. So plaintiff's attorney has provided a copy      10       A. Involuntary loss of urine.
11   of the complaint to you?                               11       Q. Is that something that -- involuntary loss
12      A. Yes.                                             12   of urine -- that Ms. Madsen reported to you during
13      Q. What else did he provide to you?                 13   that initial visit?
14      A. A check for $40.                                 14       A. Yes.
15      Q. Okay.                                            15       Q. And if I can point you to your records,
16      A. And a check today.                               16   it's on Page 1 in the middle of the page, and there
17      Q. Okay. Anything else?                             17   is a description of the urinary incontinence
18      A. No.                                              18   starting with "Patient is also having urinary
19      Q. So have we now covered everything you have       19   leakage." Do you see that, Doctor?
20   reviewed, received, or analyzed in connection with     20       A. Um-hum.
21   this case prior to today?                              21       Q. What type of urinary incontinence did
22      A. Yes.                                             22   Ms. Madsen report to you on                    2015?
23      Q. All right. Doctor, what I'm going to do          23       A. Stress urinary incontinence.
24   next, I'm going to mark the medical records that       24       Q. And how would you characterize "stress


                                                                                    16 (Pages 61 to 64)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 18 of 47 PageID #:888
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 65                                                     Page 67
 1   urinary incontinence"?                                  1      Mischaracterizes the documents.
 2      A. Leakage of -- involuntary loss of urine           2         THE WITNESS: Abnormal bleeding, pressure,
 3   during exertion, coughing, sneezing.                    3      unspecified urinary incontinence, uterine
 4      Q. Other than sneezing, coughing, is there           4      polyps, slash, fibroid.
 5   anything else that you wrote down in your record        5   BY MR. KEDZIORA:
 6   that I just pointed to from that initial visit on       6      Q. Doctor, do you recall whether Ms. Madsen
 7                  2015?                                    7   had prior to coming to visit with you on
 8      A. Laughing and climbing stairs.                     8                   2014, [sic] a procedure called Burch
 9      Q. If you just follow down in the same               9   procedure?
10   paragraph, you also noted that Ms. Madsen denied       10      A. Yes.
11   nocturia. What's nocturia, Doctor?                     11      Q. So did Ms. Madsen have a Burch procedure
12      A. Urination at night.                              12   prior to coming to see you on                  2015?
13      Q. So Ms. Madsen reported to you that she was       13      A. Yes.
14   having urinary leakage of coughing, sneezing,          14      Q. What's Burch procedure?
15   laughing, climbing stairs, correct?                    15      A. It's a technique where you attach the
16      A. Yes.                                             16   Cooper's ligament -- give support of the Cooper's
17      Q. Do you recall if those symptoms affected         17   ligament by placing stitches into the periosteum of
18   the quality of life of Ms. Madsen?                     18   the bone.
19      A. Yes.                                             19      Q. What condition is that procedure supposed
20      Q. And if I can point you to your record again      20   to treat?
21   on Page 1, it states -- the record states, "Symptoms   21      A. Urinary incontinence.
22   impair her quality of life significantly." Do you      22      Q. So it was your understanding that
23   see that, Doctor?                                      23   Ms. Madsen had that procedure done prior to coming
24      A. Yes.                                             24   to see you in              of 2015, correct?

                                              Page 66                                                     Page 68
 1      Q. Did I read that correctly?                        1     A. Yes.
 2      A. Yes.                                              2     Q. When did she have that procedure done?
 3      Q. What did you mean when you said in the            3     A. I believe it was 2002.
 4   record that those symptoms impaired Ms. Madsen's        4     Q. So that was about 13 years prior to
 5   quality of life significantly?                          5   coming --
 6      A. Usually people can't function. They can't         6     A. Yes.
 7   go to a social event -- an example would be you         7     Q. -- to see you?
 8   can't go to a party without worrying about losing       8        What does it tell you if somebody had the
 9   urine in the middle of the party.                       9   Burch procedure that long ago and the patient still
10      Q. Is there any other way in which urinary          10   experiences urinary leakage? Does it have any
11   incontinence may impair the quality of life of the     11   consequence?
12   patient?                                               12     A. What do you mean by "consequence"?
13      A. If it's a chronic incontinence, you could        13     Q. Strike that question.
14   have perineal irritation.                              14        If Ms. Burch [sic] -- if Ms. Madsen had a
15      Q. So it was your understanding that prior to       15   Burch procedure in 2002, it -- does it mean that she
16                    2015, Ms. Madsen has had urinary      16   had urinary incontinence around that time?
17   leakage symptoms that affected her life                17     A. Yes.
18   significantly, correct?                                18     Q. Does it also mean that the Burch procedure
19      A. Yes.                                             19   doesn't completely resolve the symptoms?
20      Q. Doctor, if we can turn to Page 2, you've         20     A. It didn't resolve the symptoms.
21   testified before that you've performed a pelvic exam   21     Q. It didn't or --
22   of -- on Ms. Madsen on that day. What was your         22     A. It did not.
23   diagnosis from                   2014 [sic]?           23     Q. It did not. So it means that Ms. Madsen
24          MR. KRAMER: Objection. Form.                    24   has had an incontinence problem since at least 2002

                                                                                    17 (Pages 65 to 68)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 19 of 47 PageID #:889
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 69                                                       Page 71
 1   if not prior to that?                                   1   BY MR. KEDZIORA:
 2      A. Yes.                                              2      Q. It would surprise you?
 3      Q. What is the next date that you saw                3      A. Because I wasn't aware of that.
 4   Ms. Madsen after your initial visit on                  4      Q. You were not aware of that?
 5                  -- I'm sorry --           [sic]          5         If a patient has an anemia, would it be --
 6   2015?                                                   6   strike that.
 7         MR. VEZINO: You mean                              7         If we can go down under plan, Doctor, on
 8         MR. KEDZIORA: Yes. I apologize.                   8   Page 7, what was your plan for treatment of
 9   BY MR. KEDZIORA:                                        9   Ms. Madsen after this visit on                   2015?
10      Q. After                                            10      A. This goes to hysterectomy and also
11      A.                                                  11   hysteroscopy, polypectomy, and uterine ablation and
12      Q. And what was the reason for the visit on         12   midurethral sling.
13                      2015?                               13      Q. Okay. So the first one is LAVH. Do you
14      A. She was following up on her -- on her            14   see that, Doctor? What's LAVH?
15   abnormal bleeding and the biopsy and to have bladder   15      A. Laparoscopic-assisted vaginal hysterectomy.
16   measurements for urinary incontinence.                 16      Q. What's uterine ablation?
17      Q. Doctor, if we can turn to Page 7 of her          17      A. It's a procedure where we go and burn the
18   records, you conducted an exam on Ms. Madsen on        18   lining of the uterus to control the bleeding.
19                      2015; is that correct?              19      Q. So in addition to implanting a sling in
20      A. Yes.                                             20   Ms. Madsen, you've also discussed other procedures;
21      Q. And what did you observe on                      21   is that correct?
22   2015?                                                  22      A. Yes.
23      A. She had a cystocele, first degree uterine        23      Q. And you've testified before that you would
24   prolapse, first degree urethral hypermobility.         24   consider those discussions that you had with

                                              Page 70                                                       Page 72
 1      Q. And plaintiff's counsel covered those             1   Ms. Madsen on that day informed consent discussions?
 2   before. I'm not going to ask any follow-up              2      A. Um-hum. Yes.
 3   questions. But if we can go down under Assessments,     3      Q. Doctor, do you recall how much time you
 4   what was your assessment of Ms. Madsen on               4   spent with Ms. Madsen on                     2015,
 5                    2015?                                  5   discussing the risks and benefits of the procedures
 6      A. Abnormal uterine bleeding, urinary polyp          6   that you were recommending to perform to Ms. Madsen?
 7   anemia, cystocele, uterine prolapse, and stress         7      A. 30 minutes.
 8   urinary incontinence.                                   8         MR. KRAMER: Objection to form.
 9      Q. I'm just going to ask a few questions about       9   BY MR. KEDZIORA:
10   the anemia. What is anemia?                            10      Q. Do you have any recollection of what you
11      A. Anemia is lack of adequate blood level.          11   discussed with Madsen during that -- I'm sorry --
12      Q. What are the symptoms of anemia?                 12   during that discussion on                   2015?
13      A. Fatigue, tiredness, dizziness,                   13      A. I don't have a recollection as to exactly
14   lightheadedness.                                       14   what I discussed, but before a sling, there are
15      Q. You said dizziness and lightheadedness?          15   certain risks I routinely discuss.
16      A. Um-hum.                                          16      Q. So what are the risks that you routinely
17      Q. Would it surprise you if I told you that         17   discuss with your patients prior to a sling
18   Ms. Madsen testified that she fainted probably about   18   procedure?
19   the month, maybe two months, prior to coming to see    19      A. Pain, failure, erosion, urinary retention,
20   you on            5, 2015?                             20   bladder perforation, infection, bleeding, hematomas,
21          MR. KRAMER: Objection. Form. Foundation.        21   dyspareunia.
22          THE WITNESS: The question is is it going        22      Q. And you have discussed all of those risks
23      to surprise me? Yes. A little -- yeah.              23   that you just named with Ms. Madsen on
24                                                          24                    2015?


                                                                                     18 (Pages 69 to 72)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 20 of 47 PageID #:890
                                     EXAMINATION BY MR. KEDZIORA

                                                Page 73                                                       Page 75
 1      A. It's not a comprehensive list. These are            1   videos of the sling procedure to Ms. Madsen?
 2   the -- I can't recall the other ones right now.           2     A. Yes.
 3      Q. And that discussion, like this, you always          3      Q. What video was that?
 4   have with the patients prior to performing a sling        4         MR. KRAMER: Objection. Form. Vague.
 5   procedure?                                                5         THE WITNESS: It's an animation as to
 6      A. Yes.                                                6     exactly how the procedure is done, how the
 7      Q. You also noted in your record that you've           7     needles are inserted, how it goes through the
 8   discussed -- discussed the fail rates or failure          8      muscles in the groin and how the sling is
 9   rates of the procedure. What is your                      9     supposed to work.
10   understanding -- is that correct?                        10   BY MR. KEDZIORA:
11      A. Yes.                                               11      Q. That video that you're referring to, do you
12      Q. What is -- tell -- strike that.                    12   have a DVD containing that video?
13         What specifically did you tell Ms. Madsen          13     A. Not a DVD. We have online access. So I
14   about the fail rates?                                    14   use a website.
15      A. I think they usually say about 20 percent.         15      Q. Is there any specific website that you
16      Q. So that means that, in about 20 percent of         16   recall using on that day to show the video to
17   the patients, the procedure may not resolve or help      17   Ms. Madsen?
18   with the symptoms that the patient is experiencing?      18     A. I can't recall a specific website, but I've
19      A. Yes.                                               19   used -- Bard is one of the websites I have used.
20      Q. So is that -- and that is something you've         20   They have an animation, a video.
21   told Ms. Madsen, correct?                                21      Q. All right. Other than Bard, are there any
22      A. I usually talk about fail rates in any             22   others that you use?
23   surgery so...                                            23     A. That's the one I used to use.
24      Q. Doctor, you then noted in your record from         24      Q. You used to use Bard?

                                                Page 74                                                       Page 76
 1                     2015, that you've also discussed FDA    1      A. Yes.
 2   warnings. Do you see that?                                2      Q. So on that day, on                     2015, you
 3      A. Yes.                                                3   and Ms. Madsen went to or went onto Bard's website,
 4      Q. What FDA warnings are you or did you refer          4   and you showed some videos of the sling procedure to
 5   to in this paragraph?                                     5   Ms. Madsen?
 6      A. I think about erosions mostly and pain.             6      A. Yes.
 7      Q. Is there any specific FDA warning that you          7      Q. And was the video for the procedure of the
 8   had in mind when you had that discussion with             8   Align sling product that was later implanted into
 9   Ms. Madsen?                                               9   Ms. Madsen?
10      A. No. I can't recall right now. I usually            10      A. Yes.
11   tell them that the FDA warnings of meshes in general     11      Q. Do you recall whether Ms. Madsen had any
12   and, if she wants more information, go to the FDA        12   questions about the video or any -- anything that
13   website.                                                 13   related to the procedure that was showed in the
14      Q. Did Ms. Madsen ask you any questions that          14   video?
15   you recall about the FDA warnings after you did tell     15      A. No, I can't recall.
16   her that this information is available on the            16      Q. Between                     of 2015 and the
17   website?                                                 17   actual procedure on              -- I'm sorry -- on
18      A. I can't recall.                                    18                  2006, [sic] did you see Ms. Madsen
19      Q. Did she have ability to ask questions?             19   during that time period?
20      A. She did.                                           20      A. No.
21      Q. If she would have asked questions, you             21      Q. Did she have to have any tests done prior
22   would have answered those for her?                       22   to the surgery?
23      A. Yes.                                               23      A. Possibly a blood count.
24      Q. During that discussion, did you show any           24      Q. Okay. But you personally did not see


                                                                                       19 (Pages 73 to 76)
                        PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 21 of 47 PageID #:891
                                       EXAMINATION BY MR. KEDZIORA

                                                   Page 77                                                    Page 79
 1   Ms. Madsen during that time period?                          1   by another physician.
 2      A. No. I think what happened was she had some             2      Q. So it's a combination of what you have
 3   insurance issues towards the end of the year.                3   learned from Ms. Madsen and potentially other
 4   Initially she wanted to get it done right away               4   medical records?
 5   because insurance was expiring. That's why I                 5      A. Medical records, yes.
 6   remember her, and I think she didn't have insurance.         6      Q. And what medical history did Ms. Madsen
 7   And then she came back with insurance later on.              7   have prior to her surgery on                2016?
 8      Q. Doctor, if we can turn to Page No. 8 of                8      A. She had an -- allergies, airborne
 9   your medical records, what did you note under                9   allergies, and also GERD, gastroesophageal reflux
10   History of Present Illness in the medical records           10   disease.
11   from              -- I'm sorry -- from                      11      Q. Doctor, there's more on the next page,
12   2016?                                                       12   Page No. 9.
13      A. Patient is a 48-year-old female, G3P2012              13      A. Gastritis, abnormal Pap smear, irregular
14   for midurethral sling, hysteroscopy, D&C, and               14   menses, fibroid, UTI, vaginal infection, asthma,
15   uterine ablation.                                           15   anemia, arthritis, back pain, hiatal hernia, nausea
16      Q. What does G3P2012 stand for?                          16   and vomiting.
17      A. G stands for gravity, total pregnancies of            17      Q. Is there -- just for the record to be
18   three. Para is two deliveries, and zero is no               18   clear, these are the conditions that Ms. Madsen had
19   preterm deliveries. One is one miscarriage, slash,          19   prior to her implant surgery on               of
20   abortion and two living children.                           20   2016?
21      Q. So Ms. Madsen came to see on                 --       21      A. Yes.
22   strike that.                                                22      Q. And the back pain, as it's described in
23         Ms. Madsen came to see you on                         23   this medical record, includes sciatica. Do you see
24   2006 [sic] for -- to have multiple procedures done          24   that, Doctor?

                                                   Page 78                                                    Page 80
 1   on that day; is that correct?                                1      A. I do.
 2      A. Yes.                                                   2      Q. What's sciatica, Doctor?
 3     Q. So what were the procedures that you were               3      A. Sciatica is a lower back pain possibly due
 4   planning to perform on               -- strike that -- on    4   to the compression of the sciatic nerve along the
 5                  2016?                                         5   distribution of the sciatic nerve.
 6      A. Hysteroscopy, D&C, and midurethral sling.              6      Q. So that was your understanding that that's
 7      Q. What's D&C?                                            7   something that Ms. Madsen had experienced prior to
 8     A. Dilation and curettage.                                 8   the implant surgery on                 2016?
 9     Q. So just to be clear, in addition to                     9      A. Yes.
10   implanting the sling, you performed other procedures        10      Q. And also after -- I'm sorry. Under Past
11   on that day, correct?                                       11   Surgical History, Doctor, there's a notation
12      A. Yes.                                                  12   regarding the failed Burch procedure. Do you see
13     Q. Doctor, if we can turn to Page No. 8                   13   that, Doctor?
14   towards the bottom, there's a section called Past           14      A. Yes.
15   Medical History. Do you see that, Doctor?                   15      Q. Doctor, if we can turn to Page No. 10,
16      A. Yes.                                                  16   prior to the actual procedure on that date, did you
17     Q. And there's some conditions listed in that             17   see Ms. Madsen prior to seeing her in the operating
18   section. Do you see that?                                   18   room?
19      A. Yes.                                                  19      A. Yes.
20     Q. Where would that information come from that            20      Q. Where did you meet with Ms. Madsen?
21   you later put into that section of the medical              21      A. In the preop holding.
22   report?                                                     22      Q. Okay. Do you have any independent
23     A. Patient -- patient's history and, if she               23   recollection of your discussions with Ms. Madsen on
24   was seen by another physician, diagnosis established        24   that day?

                                                                                         20 (Pages 77 to 80)
                         PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 22 of 47 PageID #:892
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 81                                                        Page 83
 1      A. No.                                               1   page numbered 23. Do you see the Bates label in the
 2      Q. All right. Under Plan, Doctor, on 10 page,        2   lower right corner of the document? There is --
 3   what was your plan for the procedure that you were      3   let's strike that.
 4   about to perform on that date?                          4          There is a number in the lower right corner
 5      A. Midurethral sling, hysteroscopy, D&C,             5   of the document. Do you see that, Doctor?
 6   uterine ablation, and risk, benefits, and sling         6      A. Yes.
 7   complications discussed extensively.                    7      Q. We refer to those as Bates labels. So are
 8      Q. So you had another discussion with                8   you on No. 23?
 9   Ms. Madsen on                  2016, about the risks    9      A. Yes.
10   and benefits of the sling procedure?                   10          MR. KRAMER: Counsel, can I have a copy of
11      A. Yes.                                             11      that?
12      Q. What did you discuss? What are the               12          MR. KEDZIORA: Sure.
13   benefits and the risks that you discussed on           13   BY MR. KEDZIORA:
14                  2016?                                   14      Q. So this is a report from the operation that
15      A. Urinary retention, perforation, infection,       15   you performed on Ms. Madsen on                     2016;
16   dyspareunia, groin pain, erosion.                      16   is that correct?
17      Q. And these are just a few? There could be         17      A. Yes.
18   others, right?                                         18      Q. If you can tell the jury what procedure
19      A. Along with the others.                           19   you've performed, and I'll ask you just to describe
20      Q. So you had another -- just so we have a          20   the procedure and what you've done on Ms. Madsen on
21   clear record, you had another discussion with          21   that day.
22   Ms. Madsen right before the procedure on               22      A. Midurethral -- hysteroscopy, a D&C,
23                  2016?                                   23   followed by uterine ablation, followed by
24      A. Yes.                                             24   midurethral sling.

                                              Page 82                                                        Page 84
 1      Q. Did Ms. Madsen have any questions for you         1      Q. So which procedure did you perform first?
 2   that you recall prior to the procedure on               2      A. Hysteroscopy, then the ablation, then the
 3                  2016?                                    3   sling.
 4     A. I can't recall.                                    4      Q. And what -- I apologize. Go ahead.
 5      Q. If she had any questions, would you have          5      A. Hysteroscopy first.
 6   answered those for her?                                 6      Q. What's hysteroscopy?
 7     A. To the best of my ability.                         7      A. We insert a camera into the uterine cavity
 8      Q. Doctor, what procedure have you performed         8   and distend the cavity with a Ringer's lactate
 9   on Ms. Madsen on                   2016?                9   medium and then visualize for any pathology. In
10     A. Abnormal uterine bleeding, stress urin- --        10   this case a polyp was noted, and it was removed.
11   I'm sorry -- operative hysteroscopy, uterine           11   Following, uterine ablation was performed.
12   ablation, midurethral sling, and cystoscopy.           12      Q. And what did you do next?
13      Q. I'm going to mark the operative report as a      13      A. After that I performed the midurethral
14   separate exhibit.                                      14   sling.
15               (Whereupon, Upputuri Exhibit               15      Q. And what specifically did you do when you
16                No. 6 was marked for                      16   say that you performed midurethral sling?
17                identification.)                          17      A. Well, I started off making two incisions in
18   BY MR. KEDZIORA:                                       18   the medial and distal obturator foramen after
19      Q. Just for the record, we've marked as             19   injecting with Lidocaine diluted with 1 to 200,000
20   Exhibit 6 the records from the -- actually the         20   dilution of epinephrine. Then a
21   operative report authored by Dr. Upputuri from the     21   two-and-a-half-centimeter incision was made under
22   procedure that took place on                 2016.     22   the suburethral area. And using a Metzenbaum
23         Doctor, if you could turn to page number --      23   scissor, that incision was dissected toward a stab
24   on the second -- to the second page, which is the      24   incision of the obturator foramen. After that we


                                                                                      21 (Pages 81 to 84)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 23 of 47 PageID #:893
                                    EXAMINATION BY MR. KEDZIORA

                                               Page 85                                                    Page 87
 1   use a spiral hook perforated through the obturator      1   no leakage is noted, and then the ablation was
 2   incision, and while maintaining contact with my         2   carried out for a period of 105 seconds.
 3   index finger at all times to avoid bladder              3      Q. And after that, you performed the sling
 4   perforation, the needle was advanced inferiorly and     4   procedure?
 5   medially into the suburethral opening.                  5     A. Sling, yes.
 6         In a similar -- the sling was attached and        6     Q. Was the patient in a stable condition at
 7   the media was withdrawn.                                7   the end of the procedure?
 8         In a similar matter, the contralateral side       8     A. Yes, she was.
 9   was also penetrated with a needle and a sling was       9      Q. When is the next time, Doctor, that you've
10   attached.                                              10   seen Ms. Madsen after the procedure on
11         Following this, a video cystoscopy was           11   2016?
12   performed to look for any perforations or contrabine   12     A. The next morning.
13   (phonetic) of the bladder. None was noted.             13      Q. Did Ms. Madsen have any complaints the next
14         The sling material was trimmed at the edge       14   morning on                2016?
15   of the skin, and the groin area and the suburethral    15         MR. KRAMER: You may want to refer back to
16   incision was closed and running, lock manner, with     16      your office chart.
17   and 2-0 Vicryl suture. The skin incisions were         17         THE WITNESS: Yeah. That seems --
18   enclosed with Steri strips.                            18         MR. VEZINO: Bottom of Page 12.
19      Q. Well, during that procedure, is there a          19         THE WITNESS: Yeah, I saw her on          16 at
20   time where you checked whether the sling is -- there   20      7:30 a.m.
21   is a proper tension on the sling?                      21   BY MR. KEDZIORA:
22      A. Yes. We use a No. 8 Hegar dilator, and we        22      Q. Doctor, do you see a section called
23   put it underneath the urethra to make sure it's        23   Subjective in the report?
24   tension-free.                                          24     A. Yes.

                                               Page 86                                                    Page 88
 1      Q. And in that specific case of Ms. Madsen,          1       Q. What does it mean, "subjective"?
 2   was the sling properly implanted and tension-free?      2       A. Anything that the patient states.
 3      A. Yes.                                              3       Q. Okay. And what did the patient state to
 4      Q. Doctor, what's -- I'm not sure if I'm             4   you on                  2016?
 5   pronouncing it correctly -- NovaSure instrument?        5       A. That her pain is minimal, two out of ten.
 6      A. That's a uterine ablation instrument.             6   Two episodes of vaginal bleeding, small dime-size
 7      Q. So that's something that you've performed         7   dark clots and no bright-red bleeding.
 8   prior to implanting the slings --                       8       Q. And then, Doctor, what does the "objective"
 9      A. Yes.                                              9   mean?
10      Q. -- product?                                      10       A. Objective, my findings.
11         So if you can just tell or explain what          11       Q. What were your findings from the visit on
12   you've done, what procedure you've performed with      12                  2016?
13   respect to the ablation using the NovaSure             13       A. Normal vitals, normal abdominal exam,
14   instrument.                                            14   normal vaginal exam, and also hemoglobin of 9.7.
15      A. After the D&C, NovaSure -- or the uterine        15       Q. Do you recall what time you performed --
16   cavity measurement was taken. It ended up being 6.5    16   what time you performed the procedure the day
17   centimeters. And the NovaSure instrument was           17   before?
18   inserted through the cervix into the uterus. And       18       A. I can't recall.
19   the cavity with the 3.5 centimeters was also           19       Q. Not the exact time, but do you recall was
20   measured. This was entered in the base unit.           20   it in the morning or the afternoon?
21         A cavity assessment was performed where the      21       A. I think it's in the afternoon because I did
22   base unit pumps CO2 gas into the uterine cavity to     22   my note at 7:58 p.m. So I usually try to do my
23   look for any leakages.                                 23   notes about a minute -- or within a few hours after
24         The cavity assessment is successful after        24   the procedure.


                                                                                    22 (Pages 85 to 88)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 24 of 47 PageID #:894
                                    EXAMINATION BY MR. KEDZIORA

                                               Page 89                                                     Page 91
 1      Q. So after a procedure like this, would you          1      A. Yes. "Symptoms have not changed" is what I
 2   expect the patient to be released home the next --       2   have documented from            so...
 3   I'm sorry -- the same day or --                          3         I think this is the day I called her.
 4      A. Usually, yes.                                      4      Q. So you didn't actually see --
 5      Q. Was there a reason why Ms. Madsen was not          5      A. No. I actually called her to see -- to
 6   released home on                 2016?                   6   check up on her because of her complaints, and it
 7      A. Could be because it's a late procedure.            7   states here that I called the patient at home to
 8   That's one possibility. And when there's a late          8   check up on her, and then I brought her in just --
 9   procedure, we keep them overnight and send them home     9      Q. And, Doctor, under "postop check" right
10   in the morning.                                         10   above the paragraph I think you've read from, do you
11      Q. When is the next time that you saw                11   see a statement -- actually section -- or statement
12   Ms. Madsen after the visit on               2016?       12   where it says, "She denies any pain"? Do you see
13      A. I believe it was                                  13   that, Doctor?
14      Q. I think that's correct, Doctor. And the           14      A. Yes.
15   record starts on Page 13, bottom of Page 13.            15      Q. So what does it mean when you put that she
16         MR. KRAMER: Good memory, Doctor.                  16   denies any pain? Who are you referring to?
17   BY MR. KEDZIORA:                                        17      A. Referring to any kind of a serious pelvic
18      Q. And what was the reason that Ms. Madsen           18   pain.
19   came to see you on                  2016?               19      Q. Okay. So it means that Ms. Madsen denied
20      A. Complains -- she came with complaints of          20   having any pain on                    2016?
21   pain, swelling of the vulva, excessive pinkish          21      A. Yes, with only some soreness in her groin.
22   discharge with a burnt odor, heart palpations,          22      Q. Is that something normal to have some
23   fever, urgency, pressure in the ear with little         23   soreness in the groin after a procedure like
24   hearing, dizziness, lightheadedness, and shaky.         24   Ms. Madsen had underwent?

                                               Page 90                                                     Page 92
 1       Q. And, Doctor, we've talked before that             1      A. Yes.
 2    Ms. Madsen reported to you -- or you've observed        2      Q. Were you aware at that time that Ms. Madsen
 3    from the records that Ms. Madsen had experienced        3   went to the emergency room twice prior to coming to
 4    dizziness and she was lightheaded even before the       4   see you on
 5    procedure on                2016, correct?              5      A. Yes.
 6       A. Correct.                                          6          MR. KRAMER: Object to the form.
 7       Q. So these are similar symptoms to what she         7      Mischaracterizes the record.
 8    had complained about prior to the procedure that she    8   BY MR. KEDZIORA:
 9    now reported to you on this -- on                       9      Q. So, Doctor, if I can refer you to the other
10    2016?                                                  10   records, which are Bates labeled Madsen PSR. I
11          MR. KEDZIORA: Objection to the form.             11   don't remember the exhibit number, but that's the
12          THE WITNESS: With the exception of the           12   prior exhibit. Do you have it in front of you?
13       pinkish discharge.                                  13      A. Yes, I do.
14    BY MR. KEDZIORA:                                       14      Q. If we can turn to Page No. 31.
15       Q. After                 2016, when did you see     15      A. Okay.
16    Ms. Madsen next?                                       16      Q. I'm going to represent for the record that
17       A. I believe it was      2016.                      17   this is a report from the emergency room regarding
18       Q. And, Doctor, the record starts on Page 17.       18   Ms. Madsen's visit on               2016.
19          What was the reason that Ms. Madsen              19          There's an indication or mention that
20    presented to you on                2016?               20   Ms. Madsen incidentally did get a flu shot yesterday
21       A. She was there for a postop check with            21   prior to discharge. It's under HPI comments. Do
22    shortness of breath, dizziness, and some vaginal       22   you see that, Doctor?
23    spotting.                                              23      A. Yes.
24       Q. Did she report any pain to you on that day?      24      Q. And you did testify before it's a standard


                                                                                     23 (Pages 89 to 92)
                        PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 25 of 47 PageID #:895
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 93                                                    Page 95
 1   protocol to administer a flu shot prior to             1               (Whereupon, Upputuri Exhibit No.
 2   discharging a patient?                                 2                7 was marked for
 3      A. If she has received one, yes, it's the           3                identification.)
 4   hospital protocol.                                     4   BY MR. KEDZIORA:
 5      Q. I'm sorry.                                       5      Q. Doctor, do you recall whether or not you
 6      A. If she hasn't received one in the prior          6   referred Ms. Madsen to a cardiologist?
 7   year, in the winter months, the hospital wants you     7      A. I can't recall. It looks like that I did
 8   to get flu shots.                                      8   here after the negative CT.
 9      Q. And is it true, Doctor, that some of the         9      Q. And what would be the reason for you to
10   most common side effect of a flu shot could be a      10   refer Ms. Madsen to --
11   fever?                                                11      A. Because of the palpitations,
12      A. Yes.                                            12   lightheadedness, dizziness.
13      Q. And isn't it true, Doctor, that one of the      13      Q. And after that physical of the
14   common side effects of the flu shot could be being    14   cardiologist, have you received any results back
15   lightheaded?                                          15   from the -- or reports back from the cardiologist
16      A. Possible.                                       16   that you recall?
17      Q. Is one of the side effects of the flu           17      A. I can't recall but looking at here --
18   shot -- strike that.                                  18      Q. Looking here, you did?
19         Is one of the potential side effects of a       19      A. Yeah.
20   flu shot a dizziness?                                 20      Q. Okay. And did this report that was just
21      A. Yes.                                            21   marked as an exhibit, 7, show any concerns to you
22      Q. It could be, correct?                           22   regarding to Ms. Madsen's cardiac condition?
23      A. It could.                                       23      A. Yes. It looks like she has an -- isolated
24      Q. And these are the symptoms that Ms. Madsen      24   PVCs.

                                              Page 94                                                    Page 96
 1   had complained to you when she came to see you on      1      Q. What are those?
 2                    2016, correct?                        2      A. Premature ventricular contractions.
 3      A. Yes.                                             3      Q. Okay. And what could be potential symptoms
 4      Q. Doctor, if you can turn to Page No. 28.          4   of that condition?
 5      A. The same?                                        5      A. If frequent PVCs, they can cause passing
 6      Q. Of the PSR set. This is still the record         6   out, lightheadedness, and dizziness.
 7   from the emergency room visit. Under the section       7      Q. So my records indicate that you've seen
 8   called ED Records, do you see that section, Doctor?    8   Ms. Madsen last time on                 --
 9      A. Um-hum.                                          9      A. Um-hum.
10      Q. Do you see where it says, "Multiple             10      Q. -- 2016; is that correct?
11   complaints, possible allergic reaction, a hundred     11      A. Yes.
12   percent RA"?                                          12      Q. You haven't seen her since then?
13      A. Yes.                                            13      A. I haven't seen her since then.
14      Q. Do you have any understanding what the          14      Q. Have you talked to her over the telephone,
15   possible allergic reaction was to?                    15   for example?
16      A. I'm assuming he's referring to the flu shot     16      A. No.
17   she got.                                              17      Q. So, Doctor, we talked before about certain
18      Q. All right. Doctor, I'm going to switch          18   preimplant symptoms that Ms. Madsen had experienced.
19   back to your last visit on                2016. I'm   19   Do you recall that?
20   going to mark these as Exhibit -- I believe it's 7.   20      A. (Nodding head.)
21   Is that correct, ma'am? Can you mark it as            21      Q. So you would agree -- is that a yes?
22   Exhibit 7?                                            22      A. Yes.
23                                                         23      Q. So you would agree that she was medically
24                                                         24   compromised even before the surgery?


                                                                                   24 (Pages 93 to 96)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 26 of 47 PageID #:896
                                   EXAMINATION BY MR. KEDZIORA

                                              Page 97                                                      Page 99
 1         MR. KRAMER: Objection to form.                    1   as to what type of deformity she might have
 2         THE WITNESS: What do you mean by                  2   developed after the surgery?
 3      "compromised"?                                       3         MR. KRAMER: Objection. Form. Foundation.
 4   BY MR. KEDZIORA:                                        4         THE WITNESS: No.
 5      Q. Let me rephrase that. She had experienced         5   BY MR. KEDZIORA:
 6   symptoms that significantly impacted her quality of     6      Q. So can you -- now, knowing what those
 7   life?                                                   7   conditions were -- complaints are, can you say to a
 8      A. Yes.                                              8   reasonable degree of medical probability what have
 9      Q. Can you say to a reasonable degree of the         9   caused those conditions that -- or her symptoms that
10   medical probability what have caused -- let me         10   Ms. Madsen attributes to the mesh product?
11   strike that.                                           11         MR. KRAMER: Objection. Form. Foundation.
12         Do you understand or do you have knowledge       12      Calls for speculation.
13   what complaints Ms. Madsen attributes to the mesh      13         THE WITNESS: Could you repeat those?
14   product that was implanted into her?                   14   BY MR. KEDZIORA:
15      A. No.                                              15      Q. Yes. I just listed to you the complaints
16      Q. I'm just going to represent a few for the        16   that Ms. Madsen attributes to the mesh product.
17   record. She attributes pelvic floor pain and           17         Do you have any information or can you say
18   tightness, painful intercourse, sciatic nerve pain,    18   to a reasonable degree of medical probability what
19   weakness and numbness in her left leg, nerve pain in   19   have caused those conditions or symptoms?
20   her -- in her thighs, deformity, and recurrent         20         MR. KRAMER: Same objections. Add
21   incontinence.                                          21      compound.
22         By the way, Doctor, deformity, have you          22         THE WITNESS: Some of them possibly from
23   ever observed that Ms. Madsen had any deformity on     23      the sling procedure.
24   her abdomen?                                           24


                                              Page 98                                                    Page 100
 1          MR. KRAMER: Objection. Form. Vague as to         1   BY MR. KEDZIORA:
 2      time.                                                2      Q. Okay. And can you say to a reasonable
 3          THE WITNESS: Not that I can recall.              3   degree of medical probability that the sling
 4   BY MR. KEDZIORA:                                        4   procedure that was performed of -- on Ms. Madsen
 5      Q. The procedure that you've performed on            5   have resulted or caused those conditions? And, if
 6   Ms. Madsen, the sling procedure and the others, do      6   so, which?
 7   they leave any scars or marks on the outside of the     7         MR. KRAMER: Same objections.
 8   body?                                                   8   BY MR. KEDZIORA:
 9      A. On the groin area.                                9      Q. You can answer the question.
10      Q. What are the typical marks or scars?             10      A. Possible.
11      A. It's about two, three-millimeter stab            11      Q. Which --
12   incisions.                                             12      A. Some of them.
13      Q. And that's in the groin area?                    13      Q. Which ones are the possible causes?
14      A. In the groin area.                               14      A. Groin pain, dyspareunia, possible leg
15      Q. And that's something Ms. Madsen would have       15   numbness, but I'm not sure if sciatica pain can be
16   after the procedure?                                   16   caused or any abdominal deformity from the sling.
17      A. Yes.                                             17      Q. So just to make sure I understand, you're
18      Q. And that's totally normal?                       18   saying that groin pain, dyspareunia, could be caused
19      A. Yes.                                             19   by the mesh product, but you're not saying that in
20      Q. And other than those small incisions, scars      20   this specific case that's what really happened, that
21   from the small incisions, you don't recall that        21   the mesh product have caused those symptoms to
22   Ms. Madsen had any other deformity?                    22   Ms. Madsen?
23      A. No.                                              23         MR. KRAMER: Objection. Form. Foundation.
24      Q. Is there anything that comes to your mind        24      Calls for speculation.


                                                                                  25 (Pages 97 to 100)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 27 of 47 PageID #:897
                                   EXAMINATION BY MR. KEDZIORA

                                             Page 101                                                    Page 103
 1         THE WITNESS: It's possible.                       1      A. Yes.
 2   BY MR. KEDZIORA:                                        2         MR. KRAMER: Same objections to that
 3      Q. I understand that. That's not my question.        3      previous question.
 4   I know it's possible. That's your testimony? It's       4   BY MR. KEDZIORA:
 5   possible?                                               5      Q. And as you know, as we have discussed,
 6      A. Yes.                                              6   Ms. Madsen have been complaining or reporting some
 7      Q. But it's not your testimony that it's             7   of those symptoms even before the implant surgery in
 8   actually what happened in this specific case of         8             of 2016, correct?
 9   Ms. Madsen?                                             9      A. Yes.
10         MR. KRAMER: Same objections.                     10         MR. KRAMER: Objection. Form.
11         Counsel, he testified he hasn't seen her         11      Mischaracterizes.
12      since           of 2015.                            12   BY MR. KEDZIORA:
13         THE WITNESS: So you're saying -- you're          13      Q. Doctor, do you believe that plaintiff was
14      asking me cause and effect relation, like if        14   an appropriate candidate for the Bard product?
15      this procedure caused -- is causing these           15      A. Yes.
16      symptoms?                                           16      Q. Why?
17   BY MR. KEDZIORA:                                       17      A. Because she had a stress urinary
18      Q. That's correct. You're saying that it's          18   incontinence and I've used the Bard product -- since
19   possible. I understand that.                           19   I think 2006 or 2007 I've been using the product.
20         But I'm asking you whether or not you have       20      Q. Did Ms. Madsen ever report to you any
21   an opinion if this is actually what happened in this   21   complaints after the implant procedure that you
22   specific instance of Ms. Madsen.                       22   would not consider a normal or expected symptoms or
23      A. Yes.                                             23   conditions after the procedure like she had
24         MR. KRAMER: Same objections.                     24   underwent?

                                             Page 102                                                    Page 104
 1   BY MR. KEDZIORA:                                        1          MR. KRAMER: Objection to form. Vague as
 2      Q. You do have an opinion of what have               2      to time.
 3   happened?                                               3          THE WITNESS: I'm sorry. What's the
 4         MR. KRAMER: Same objections.                      4      question?
 5         THE WITNESS: No. I don't.                         5          MR. KEDZIORA: Actually, I'm going to
 6   BY MR. KEDZIORA:                                        6      strike that question. I think we have covered
 7      Q. Okay. So you have no opinion -- just so we        7      it already. So I'm going to withdraw that
 8   have a clear record --                                  8      question.
 9      A. No opinion.                                       9   BY MR. KEDZIORA:
10         MR. KRAMER: Same objections and asked and        10      Q. Do you have any understanding of
11      answered.                                           11   plaintiff's current medical condition?
12   BY MR. KEDZIORA:                                       12     A. No.
13      Q. I'm just going to ask the question again         13      Q. You're not rendering an opinion, expert
14   just so we have a clear record.                        14   opinion, about her current condition, are you?
15         You have no opinion with respect to              15     A. I am not.
16   specific causes of Ms. Madsen's complaints and         16     Q. And you're not rendering an opinion about
17   symptoms that she attributes to the mesh product,      17   the cause of Ms. Madsen's current condition,
18   correct?                                               18   correct?
19      A. Yes.                                             19     A. Correct.
20         MR. KRAMER: Same objections.                     20     Q. You're not rendering an opinion about
21   BY MR. KEDZIORA:                                       21   Bard's device, correct?
22      Q. So you cannot say to a reasonable degree of      22     A. Correct.
23   medical probability what has caused those symptoms,    23      Q. You're not going to show up at trial and
24   correct?                                               24   offer any critical opinions about Bard or its

                                                                                 26 (Pages 101 to 104)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 28 of 47 PageID #:898
                                   EXAMINATION BY MR. KEDZIORA

                                            Page 105                                                    Page 107
 1   product?                                               1   one is the imperative one.
 2          MR. KRAMER: Objection. Form. Calls for          2         So if you could turn to Page 5 of those
 3      speculation.                                        3   Instructions For Use that we just -- that I just
 4          THE WITNESS: No.                                4   handed to you.
 5   BY MR. KEDZIORA:                                       5      A. (Nodding head.)
 6      Q. Is that no?                                      6      Q. And, Doctor, do you see a section called
 7      A. What do you mean by form a critical opinion      7   Adverse Events?
 8   for the product?                                       8      A. Um-hum.
 9      Q. I'm asking if you are planning to appear at      9      Q. And have you seen this instruction
10   trial and offer any critical opinions about Bard or   10   previously before?
11   its product?                                          11      A. Yes.
12      A. I'm not planning.                               12      Q. And there are certain risks listed in the
13      Q. Do you have any critical opinions about         13   instruction or actually in the section called
14   Bard or its product?                                  14   Adverse Events, correct?
15      A. What do you mean by "critical"?                 15      A. Yes.
16      Q. Any negative, critical opinions about --        16      Q. Have you reviewed this instruction for use,
17      A. Negative -- no. Nothing negative. No            17   this one or the similar one that plaintiff's counsel
18   negative opinion.                                     18   has admitted into evidence prior to implanting
19      Q. So no critical or negative opinion about        19   Ms. Madsen's device?
20   Bard or Bard's product?                               20      A. Yes.
21      A. About this product.                             21      Q. And we went over those potential adverse
22      Q. You do have --                                  22   events before, right? So you would agree that any
23      A. I don't have any negative opinions about        23   of those adverse events could occur after an
24   this product or Bard.                                 24   implantation of the Bard product --

                                            Page 106                                                    Page 108
 1      Q. Do you have any negative opinion about           1      A. Yes.
 2   other Bard products?                                   2      Q. -- at issue in this case?
 3      A. I don't use any other Bard products.             3      A. Yes.
 4      Q. So the answer is no, you don't have any          4      Q. Do you have any reason to question the
 5   negative opinion about any other Bard product,         5   adequacy of the labeling for the Bard mesh product?
 6   correct?                                               6      A. No.
 7      A. No.                                              7      Q. So were all these things that are included
 8      Q. Do you know whether Ms. Madsen have tried        8   in the Adverse Events section for Instructions For
 9   to engage in any sexual intercourse with Mr. Madsen    9   Use all consistent with your understanding of the
10   after the implant procedure?                          10   complications that could occur after the use of the
11      A. No, I do not.                                   11   Align product that was implanted in Ms. Madsen?
12          MR. KEDZIORA: I'm going to mark as             12      A. Yes.
13      Exhibit 8 -- let me mark it and hand it to the     13      Q. And those complications could result in
14      witness please.                                    14   pain, correct?
15               (Whereupon, Upputuri Exhibit              15      A. Yes.
16                No. 8 was marked for                     16      Q. What is your definition of erosion, Doctor?
17                identification.)                         17      A. If the mesh were to extrude itself through
18   BY MR. KEDZIORA:                                      18   the vaginal mucosa into the vagina or through the
19      Q. So, Doctor, these are Instructions For Use,     19   vaginal mucosa -- into the bladder.
20   which are similar to what plaintiff's counsel has     20      Q. Are there different types of erosion?
21   previously marked as an exhibit. This is a            21      A. Yeah. One could be to the bladder. The
22   different version. We have compared. And I'm just     22   other one could be to the vagina.
23   going to ask you a question very quickly -- we've     23      Q. Okay. And both of these types of erosion
24   compared the two versions. We weren't sure which      24   were known to you and the other -- strike that.

                                                                               27 (Pages 105 to 108)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 29 of 47 PageID #:899
                                    EXAMINATION BY MR. KEDZIORA

                                              Page 109                                                    Page 111
 1         And this type of erosion -- both types of          1   correct?
 2   erosion were known to you prior to you implanting        2      A. Yes.
 3   Ms. Madsen's product on               [sic]     2016?    3      Q. And taking that information into account
 4      A. Yes.                                               4   with the patient's individual circumstances to
 5      Q. The risk of dyspareunia is not unique to           5   decide which device, if any, is appropriate for each
 6   the surgery using vaginal mesh, correct?                 6   patient, correct?
 7      A. No.                                                7      A. Yes.
 8      Q. It can result from other types of                  8      Q. As part of your medical practice, Doctor,
 9   procedures?                                              9   do you implant vaginal mesh used in the treatment of
10      A. Yes.                                              10   pelvic organ prolapse or stress urinary
11      Q. So you can't say for sure what have caused        11   incontinence?
12   Ms. Madsen's dyspareunia, correct?                      12      A. Yes.
13      A. Yes.                                              13         MR. KRAMER: Objection. Form. Compound.
14         MR. KRAMER: Objection. Form.                      14   BY MR. KEDZIORA:
15   BY MR. KEDZIORA:                                        15      Q. And that is something that you're qualified
16      Q. And you cannot tell for sure, if she had          16   to do, correct?
17   other procedure performed, whether she would have       17      A. Yes.
18   also experienced dyspareunia, correct?                  18      Q. Doctor, what professional licenses do you
19         MR. KRAMER: Objection. Form. Foundation.          19   currently hold?
20      Calls for speculation.                               20      A. Illinois State Medical License, Illinois
21         THE WITNESS: Yes.                                 21   State Controlled Substance License, Federal DEA
22   BY MR. KEDZIORA:                                        22   License, and my driver's license.
23      Q. Before you used the Bard product in               23      Q. Doctor, are you familiar with material
24   Ms. Madsen, you knew you would be implanting a          24   safety data sheets?

                                              Page 110                                                    Page 112
 1   foreign body into your patient, correct?                 1      A. Yes.
 2      A. Yes.                                               2      Q. Is it your usual practice to review the
 3      Q. And you have learned about the body's              3   material safety data sheets for products you use in
 4   inflammatory response to foreign materials during        4   your medical practice or that you prescribe to
 5   medical training, correct?                               5   patients?
 6      A. Yes.                                               6      A. Usually.
 7      Q. So inflammation has a standard potential           7      Q. You usually review those before implanting
 8   effect of -- of implantation of a foreign body           8   or recommending --
 9   into -- a foreign material into human body?              9      A. If it's a new product, yes.
10      A. Yes.                                              10      Q. In this specific case of Ms. Madsen, did
11      Q. Would you agree that inflammation is a            11   you review the material safety data sheet before
12   normal part of the healing process?                     12   implanting the product into Ms. Madsen?
13      A. Yes.                                              13      A. Yes.
14      Q. And it's expected after surgery?                  14      Q. Are you aware that Frank Zakerwski, the
15      A. Yes.                                              15   corporate representative of Chevron Phillips, has
16      Q. Would you agree that the formation of scar        16   testified that the medical caution language in the
17   tissues is a normal and expected part of the healing    17   MSDC [sic], the material data -- material safety
18   process?                                                18   data sheet, was not based off of any scientific
19      A. Yes.                                              19   data?
20         MR. KRAMER: Objection. Form. Vague.               20      A. No.
21   BY MR. KEDZIORA:                                        21          MR. KRAMER: Objection. Form.
22      Q. You agree, don't you, that physicians are         22      Mischaracterizes prior testimony.
23   responsible for knowing the potential risks and side    23   BY MR. KEDZIORA:
24   effects of the medical devices that they prescribe,     24      Q. Doctor, just a few questions about the pore

                                                                                 28 (Pages 109 to 112)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 30 of 47 PageID #:900
                                   EXAMINATION BY MR. KEDZIORA

                                             Page 113                                                    Page 115
 1   size. Do you recall plaintiff asking if you -- or       1      A. Correct.
 2   asking you a few questions about the pore size of       2      Q. And you don't know what their
 3   the mesh or making reference to the pore size of the    3   responsibilities were, correct?
 4   mesh?                                                   4      A. Correct.
 5      A. Vaguely.                                          5          MR. KEDZIORA: Can we just go off the
 6      Q. Vaguely.                                          6      record for a second?
 7         You're not an expert in biomaterials, are         7               (Discussion off the record.)
 8   you?                                                    8   BY MR. KEDZIORA:
 9      A. No.                                               9      Q. Doctor, have you ever used any medical
10      Q. You're not an expert in the effects of the       10   products made out of polypropylene other than the
11   pore size of the mesh and how pore size does or does   11   Bard product at issue in this case?
12   not affect mesh's interaction with the human body,     12      A. Yes.
13   are you?                                               13      Q. What products?
14      A. No.                                              14      A. I believe suture material.
15      Q. And from a biomaterial standpoint of view,       15      Q. So do you agree that polypropylene is
16   you don't intend to offer any opinions in this case    16   suitable to use in human medical device implants?
17   about the biomaterial aspect of the mesh as it         17          MR. KRAMER: Objection. Form. Foundation.
18   relates to pore size, correct?                         18      I think you just asked him a number of
19      A. Yes.                                             19      questions about his qualifications as a
20      Q. Do you know the pore size of the Bard mesh       20      biomedical engineer.
21   product that was implanted into Ms. Madsen?            21          THE WITNESS: Could you repeat the question
22      A. I can't recall.                                  22      please?
23      Q. Do you recall, Doctor, plaintiff's counsel       23   BY MR. KEDZIORA:
24   asking you or referring -- asking you a few            24      Q. Of course.

                                             Page 114                                                    Page 116
 1   questions about an e-mail from the research director    1          Do you agree -- since you're using
 2   at Bard earlier today? Do you remember that?            2   polypropylene in your practice, would you agree that
 3      A. Yes, I do.                                        3   it's proper and suitable for use in the human body?
 4      Q. You've never worked at Bard, have you?            4          MR. KRAMER: Same objections.
 5      A. No.                                               5          THE WITNESS: Yes.
 6      Q. And the internal documents that counsel has       6          MR. KEDZIORA: Okay. I'm going to reserve
 7   mentioned or referred to during his part of the         7       the rest of my time.
 8   deposition, you don't know why those documents were     8          MR. KRAMER: You have 30 seconds.
 9   prepared, do you?                                       9          MR. KEDZIORA: All right.
10      A. No.                                              10          MR. VEZINO: I'm going to run to the
11      Q. So you don't know what -- the business           11       restroom.
12   purpose of those documents, correct?                   12          MR. KRAMER: Okay. Let's hop off the
13      A. Correct.                                         13       record.
14      Q. You don't know how those documents were          14                 (Recess taken.)
15   used by Bard within the company, correct?              15              FURTHER EXAMINATION
16      A. Correct.                                         16              BY
17      Q. And you don't know what the people's             17              MR. KRAMER:
18   name -- I'm sorry. You don't know who the people       18       Q. Doctor, do you recall earlier being asked
19   are that -- I'm sorry -- that Mr. Kramer have          19   questions about your payment for being here today?
20   mentioned with respect to those e-mails and --         20       A. Yes.
21      A. Correct.                                         21       Q. And those questions acknowledged that it
22      Q. -- documents?                                    22   is, in fact, the plaintiff's firm that handed you
23         And you don't know what those people's jobs      23   the check for your presence here today, right?
24   were, correct?                                         24       A. Yes.

                                                                                29 (Pages 113 to 116)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 31 of 47 PageID #:901
                              FURTHER EXAMINATION BY MR. KRAMER

                                             Page 117                                                    Page 119
 1      Q. You're probably not aware that defense            1   dated 2008.
 2   counsel has entered an agreement with plaintiff's       2      Q. Do you have any idea if, for a certain
 3   counsel to share in the expense of your deposition      3   duration after the Burch procedure, her stress
 4   today by agreeing to reimburse plaintiff's counsel      4   urinary incontinence symptoms were successfully
 5   for half of your time at deposition.                    5   treated by the Burch procedure?
 6         Are you aware of that?                            6      A. Do I know?
 7      A. I was not aware of it.                            7      Q. Yes.
 8      Q. And would it matter one way or another in         8      A. No, I do not.
 9   terms of the outcome of your testimony who paid you     9      Q. So if, in fact, her prior Burch procedure
10   today?                                                 10   had successfully treated her stress urinary
11      A. No.                                              11   incontinence symptoms, you wouldn't know for how
12      Q. From what I understand, we are compensating      12   long it did successfully treat those symptoms?
13   Central DuPage Medical Group, as the payee on the      13      A. Correct.
14   check. Will you receive any of the money               14      Q. And when Mrs. Madsen presented to you in
15   personally?                                            15               of 2015, did she complain of any
16      A. Some of it, yes.                                 16   dyspareunia that you would have related to the Burch
17      Q. And is it your understanding the monies          17   procedure?
18   paid today are to compensate you for time you would    18      A. There was no complaint of dyspareunia.
19   otherwise spend billing in your medical practice?      19      Q. Did Mrs. Madsen complain of any pelvic pain
20      A. Yes.                                             20   that you would relate to the prior Burch procedure?
21      Q. You said you received a copy of the              21      A. It's possible. Any pelvic surgery can
22   complaint from plaintiff's firm in the Madsen versus   22   cause pelvic pain.
23   C.R. Bard case?                                        23      Q. My question was a little different. So did
24      A. Yes.                                             24   Mrs. Madsen complain of any chronic pelvic pain that

                                             Page 118                                                    Page 120
 1      Q. Do you recall that testimony?                     1   you would relate to her Burch procedure at her
 2      A. Yes.                                              2   initial visit?
 3      Q. Did you read a copy of the complaint?             3      A. No.
 4      A. Yes, the subpoena.                                4      Q. And did Mrs. Madsen complain of any chronic
 5      Q. The subpoena. Okay. So do you understand          5   groin pain that you would have related to the prior
 6   the difference between a subpoena, as a legal           6   Burch procedure at her initial visit?
 7   document, and a formal legal complaint against the      7      A. No.
 8   defendant?                                              8      Q. And you had mentioned on Page 8 of your
 9      A. Yes.                                              9   records here --
10      Q. Okay. And you're saying that you received        10      A. Which record?
11   a copy of the formal complaint against Bard as -- in   11      Q. I believe -- I marked it as Exhibit 1.
12   addition to a subpoena?                                12      A. Okay.
13      A. I can't recall now.                              13      Q. I believe -- that list of numbers, you said
14      Q. Okay. I'll just represent to you that we         14   gravida 3, para 2, 012?
15   didn't send you a copy.                                15      A. Um-hum.
16      A. Okay.                                            16      Q. And then you explained that that means she
17      Q. Do you recall earlier discussing that,           17   had three pregnancies, two of which she delivered
18   prior to Ms. Madsen's seeing you, she had undergone    18   successfully and then the 012 indicates that one of
19   a Burch procedure to treat stress urinary              19   those was either a miscarriage or a spontaneous
20   incontinence symptoms?                                 20   abortion?
21      A. Um-hum.                                          21      A. Um-hum.
22      Q. Do you recall the specific date that she         22      Q. Does that mean that she had an elective
23   had the Burch?                                         23   abortion?
24      A. She stated 2002, and in another record it's      24      A. Not necessarily.


                                                                                30 (Pages 117 to 120)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 32 of 47 PageID #:902
                              FURTHER EXAMINATION BY MR. KRAMER

                                             Page 121                                                    Page 123
 1      Q. Do you know whether or not Mrs. Madsen had        1   30 minutes to show to Mrs. Madsen, explaining some
 2   an elective abortion?                                   2   of the risks involved with the procedure?
 3      A. No, I do not.                                     3      A. Yes.
 4      Q. Then over on Page 9 in the past medical           4      Q. Have you seen the video yourself?
 5   history list of symptoms there, do you recall           5      A. Yes.
 6   discussing that abnormal Pap smear that                 6      Q. Do you know what the contents of the video
 7   Ms. Madsen -- Mrs. Madsen had in her medical            7   are?
 8   history?                                                8      A. Yes.
 9      A. No.                                               9      Q. And then the FDA warnings that you
10      Q. Okay. Well, you were asked questions             10   discussed with Mrs. Madsen, presumably you read
11   requiring you to verify that Mrs. Madsen had an        11   those FDA warnings?
12   abnormal Pap smear at some point before seeing you,    12      A. Yes.
13   and I just wanted to clarify.                          13      Q. And you are aware of the content of those
14         How recently had she experienced an              14   FDA warnings?
15   abnormal Pap smear before seeing you?                  15      A. Yes.
16      A. Ten years prior because it says, "All            16      Q. Okay. And I'm going to ask you whether or
17   normal Pap smears in the last decade."                 17   not either of those things contain certain
18      Q. I would like to refer to the cardiology          18   information. Okay?
19   records. You don't really need to look at it. I        19      A. Okay.
20   think we discussed earlier that the cardiologist       20      Q. Do either of those things state that a
21   confirmed Mrs. Madsen had rare isolated PVCs?          21   director of research and development at Bard
22      A. Yes.                                             22   concluded that the mesh products on the market
23      Q. Do you recall that?                              23   including the Bard Align TO were overengineered with
24      A. Yes.                                             24   regard to strength of the biologic requirement?

                                             Page 122                                                    Page 124
 1      Q. Would that finding increase the risk of any       1      A. No.
 2   postoperative mesh complication?                        2      Q. Do either of those things that you showed
 3      A. No.                                               3   Ms. Madsen prior to her mesh implant surgery include
 4      Q. And do you recall being asked some                4   information that a director of research and
 5   questions about whether or not you knew an              5   development at Bard concluded the pore size of mesh
 6   individual from Chevron testified that the material     6   on the market resulted in formation of a scar plate
 7   safety data sheet health caution language lacked        7   that was rigid and does not integrate well over time
 8   supporting scientific data? Do you recall being         8   with the host tissue?
 9   asked --                                                9      A. No.
10      A. Yes.                                             10      Q. Did either of those things that you showed
11      Q. -- whether you knew that?                        11   Ms. Madsen prior to her mesh implant procedure state
12         Are you aware that the same individual from      12   that Bard felt the design of a more light-weight
13   Chevron stated, in fact, that he did not know what     13   open-pore mesh was needed?
14   data supported the MSDS health caution language but    14      A. No.
15   that all information in the MSDS is backed by          15      Q. Did either of the things that you showed
16   scientific data? Did you know that?                    16   Ms. Madsen prior to her mesh implant procedure state
17      A. No, I did not.                                   17   that mesh on the market produced by Bard shrunk
18      Q. Now, if we go back to Exhibit No. 1, and we      18   between 30 and 50 percent after implantation?
19   turn to Page 7, do you recall defense counsel asking   19      A. No.
20   you questions about the FDA warnings that you          20      Q. And did either of those things that you
21   discussed with Mrs. Madsen?                            21   showed Mrs. Madsen prior to her mesh implant
22      A. Yes.                                             22   procedure state that the 30 to 50 percent shrinkage
23      Q. And do you recall defense counsel asking         23   of the mesh postimplantation was directly correlated
24   you about the video of the sling procedure that took   24   to scar plate formations?


                                                                                 31 (Pages 121 to 124)
                       PohlmanUSA Court Reporting (877) 421-0099
     Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 33 of 47 PageID #:903
                              FURTHER EXAMINATION BY MR. KRAMER

                                            Page 125                                                    Page 127
 1       A. No.                                             1   BY MR. KEDZIORA:
 2          MR. KEDZIORA: Object to form. Compound.         2      Q. Would it be more than a few, more than ten?
 3   BY MR. KRAMER:                                         3      A. Oh, yeah, easily. More than.
 4       Q. Did either of the things that you showed        4      Q. Have you used any other manufacturers'
 5   Mrs. Madsen prior to her mesh implant procedure        5   sling products other than Bard?
 6   include a material safety data sheet from Phillip      6         MR. KRAMER: Objection. Form. Scope.
 7   Sumika relating to Marlex polypropylene that's         7      This is all beyond the scope of my --
 8   contained in the Align IFU explicitly stating that     8         THE WITNESS: Recently.
 9   it is not to the used for the implantation in          9   BY MR. KEDZIORA:
10   humans?                                               10      Q. Which one?
11       A. No.                                            11      A. I can't recall the name of the manufacturer
12       Q. Did either of the things that you showed to    12   of the one sling the hospital is using right now
13   Mrs. Madsen prior to her mesh implant procedure       13   so...
14   explain that Phillips Sumika stopped selling its      14         MR. KEDZIORA: Okay. No further questions.
15   Marlex polypropylene to Bard once it found out that   15      Thank you, Doctor.
16   Bard was using it for device implants but then Bard   16         MR. KRAMER: Thank you for your time.
17   created a shell company so that it could continue     17         FURTHER DEPONENT SAITH NOT.
18   using the Marlex polypropylene in mesh devices like   18
19   the Align TO?                                         19
20          MR. KEDZIORA: Objection. Form.                 20
21          THE WITNESS: No.                               21
22          MR. KEDZIORA: Compound.                        22
23          MR. KRAMER: I don't have anything else.        23
24          MR. KEDZIORA: Off the record for a second.     24

                                            Page 126                                                    Page 128
 1            FURTHER EXAMINATION                           1   STATE OF ILLINOIS )
 2            BY                                                             ) SS:
 3            MR. KEDZIORA:                                 2   COUNTY OF COOK )
 4      Q. Doctor, just a few follow-up questions.          3         Kathleen E. Maloney, License
 5         So we talked before about Instructions For       4   No. 084-003235, being first duly sworn, on oath says
                                                            5   that she is a Certified Shorthand Reporter, that she
 6   Use and the adverse effects that are listed in that
                                                            6   reported in shorthand the testimony given at the
 7   section called Adverse Effects. Do you recall that?    7   taking of said deposition, that the deponent was
 8     A. Yes.                                              8   duly sworn by her and that the deposition is a true
 9      Q. Would you agree that any of those                9   record of the testimony given by said deponent.
10   complications could result in pain?                   10         And further, that she is not connected by
11         MR. KRAMER: Objection. Form. Scope.             11   blood or marriage with any of the parties to this
12         THE WITNESS: Yes.                               12   action, nor is she a relative or employee or
13   BY MR. KEDZIORA:                                      13   attorney or counsel of any of the parties, or
14      Q. Doctor, when did you first start using          14   financially interested directly or indirectly in the
15   vaginal mesh sling to treat stress urinary            15   matter in controversy.
16   incontinence in your patients?                        16
                                                           17
17         MR. KRAMER: Same objection.
                                                           18             _______________________________
18         THE WITNESS: 2006.
                                                                           Certified Shorthand Reporter
19         MR. KRAMER: Times up.                           19
20   BY MR. KEDZIORA:                                      20
21      Q. How many have you implanted prior to            21
22   implanting Ms. Madsen with Bard's product?            22
23     A. I don't have a number.                           23
24         MR. KRAMER: Objection. Form. Scope.             24


                                                                               32 (Pages 125 to 128)
                       PohlmanUSA Court Reporting (877) 421-0099
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 34 of 47 PageID #:904
                                                                                   Page 129

         A           96:21,23           103:14 111:5       79:15,22 80:3    bills 60:6,9
a.m 3:11,11          107:22 110:11    approximate 33:7     87:15 94:19      biologic 35:6,15
  87:20              110:16,22          33:8               95:14,15           35:22 123:24
abdomen 97:24        115:15 116:1,2   Approximately        122:18           biomaterial
abdominal 88:13      126:9              30:9             backed 122:15        113:15,17
  100:16           agreeing 117:4     area 6:13 43:7     bad 9:13           biomaterials
ability 74:19      agreement 117:2      84:22 85:15      BAKER 4:8            113:7
  82:7             ahead 7:3 12:15      98:9,13,14       Bard 1:3,7 3:3,6   biomedical
ablation 24:20       16:6 29:5 31:4   arthritis 79:15      6:24 7:1,20        115:20
  71:11,16 77:15     31:17 84:4       articles 59:20       8:19 25:8 27:5   biopsy 20:16,17
  81:6 82:12       airborne 79:8      ascertain 16:6       27:12 28:12        21:1 69:15
  83:23 84:2,11    al 1:6 3:6         asked 37:6 50:23     30:17 33:14      bit 24:24 26:10
  86:6,13 87:1     Align 2:12,14        53:10 56:21        34:9,20 35:3     bladder 22:18,20
able 40:19 56:7      8:5,6,15,18        74:21 102:10       35:11,19 36:1      22:20 23:12,13
abnormal 19:20       25:8 27:6,13       115:18 116:18      36:3 37:13,19      23:22,23 24:10
  21:24 67:2         27:19 29:6         121:10 122:4,9     37:21,22 38:2      33:9 69:15
  69:15 70:6         30:7,19 31:7     asking 28:22         38:3,9,10,15       72:20 85:3,13
  79:13 82:10        31:19 32:13        31:10,12 42:15     38:18,20 39:2      108:19,21
  121:6,12,15        33:1,14 34:11      101:14,20          39:10,16,20      bleeding 17:10
abortion 77:20       34:24 37:19        105:9 113:1,2      41:10,13,16,20     18:20,22 19:20
  120:20,23          38:7,18,21         113:24,24          50:14,19,21        22:1 42:5,20
  121:2              39:3,8,10,16       122:19,23          59:17,24 60:1      42:24 43:2,8,9
acceptable 34:14     39:20 40:7,11    asks 58:7            62:2 75:19,21      43:13,23 67:2
  34:16              41:1,7,10,13     aspect 26:17         75:24 103:14       69:15 70:6
access 75:13         41:16,20 59:18     113:17             103:18 104:24      71:18 72:20
account 60:17        76:8 108:11      assessment 19:18     105:10,14,20       82:10 88:6,7
  111:3              123:23 125:8       19:24 20:14        105:24 106:2,3   blood 43:8 70:11
accounting 61:9      125:19             70:4 86:21,24      106:5 107:24       76:23 128:11
accurate 12:22     alleging 27:4,11   Assessments 70:3     108:5 109:23     body 32:8 38:24
  14:13,14 15:1    allergic 94:11     assist 51:6          113:20 114:2,4     39:5 98:8
acknowledged         94:15            assumed 9:9          114:15 115:11      110:1,8,9
  116:21           allergies 79:8,9   assuming 94:16       117:23 118:11      113:12 116:3
action 128:12      ambulate 43:22     asthma 79:14         123:21,23        body's 110:3
active 43:9        amount 24:7,8,9    attach 67:15         124:5,12,17      bone 67:18
actual 76:17       analyzed 62:20     attached 85:6,10     125:15,16,16     books 60:18
  80:16            anemia 70:7,10     attention 7:10       127:5            boring 8:11
acute 48:13          70:10,11,12      attorney 11:11     Bard's 59:17       bottom 21:18
add 32:19 99:20      71:5 79:15         12:13 50:13        76:3 104:21        41:24 42:11
addition 71:19     angle 23:10          53:18 62:9,10      105:20 126:22      78:14 87:18
  78:9 118:12      animation 59:23      128:13           barrier 52:2,4       89:15
address 5:19,20      75:5,20          attorneys 50:18    base 86:20,22      Boulevard 4:9
adequacy 108:5     annotation 25:20   attributes 97:13   based 112:18       breath 46:22,24
adequate 70:11     answer 9:8 14:17     97:17 99:10,16   Bates 83:1,7         47:8 90:22
adhesion 52:2,4      100:9 106:4        102:17             92:10            briefly 26:4
administer 93:1    answered 15:14     Augment 8:4        behalf 1:9 4:4,7     54:12 58:3
administered         74:22 82:6       authored 13:17       4:10             bright-red 43:1
  45:22              102:11             82:21            belabor 9:5          88:7
admitted 107:18    antihistamine      available 40:18    believe 8:5 15:8   bring 10:16
adnexa 19:9          21:17              74:16              21:14 36:11        11:20 57:18
advanced 85:4      apologize 29:9     avoid 85:3           51:14 58:8         58:7
adverse 28:8         55:3 69:8 84:4   aware 26:6 27:3      68:3 89:13       Broadly 17:20
  30:11,17 33:1    appear 12:18,22      27:10,16 28:6      90:17 94:20      brought 57:23
  33:13,18 34:10     105:9              49:6 71:3,4        103:13 115:14      91:8
  34:21 39:10,20   APPEARANCES 4:1      92:2 112:14        120:11,13        Burch 67:8,11,14
  39:23 40:2       Appeared 4:4,7       117:1,6,7        Belmonte 53:24       68:9,14,15,18
  107:7,14,21,23     4:10               122:12 123:13    benefits 25:12       80:12 118:19
  108:8 126:6,7    applications                            26:7,13 72:5       118:23 119:3,5
                     38:23 39:4               B            81:6,10,13         119:9,16,20
affect 113:12
afternoon 88:20    appointment        B 2:8              benign 18:17         120:1,6
  88:21              60:18            back 39:8 42:12    best 32:16 82:7    burn 71:17
ago 68:9           appreciate 8:11      42:17 44:15      beyond 127:7       burnt 89:22
agree 27:17          63:12              45:3 46:21       billing 61:15      business 5:19
  30:16 36:20,24   appropriate          49:7 77:7          117:19             114:11
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 35 of 47 PageID #:905
                                                                                   Page 130

        C          caution 112:16       98:24            concluded 35:4     conversations
C 21:14              122:7,14         coming 32:18         36:5 37:13,23      11:7 14:9,13
C-section 51:7     cavity 84:7,8        67:7,12,23         38:4,11 123:22     14:23 15:2
  52:5,6             86:16,19,21,22     68:5 70:19         124:5              26:1 54:5
C.R 1:3,7 3:3,6      86:24              92:3             condition 50:2     Cook 3:17 128:2
  27:12 28:12      cc's 24:6          comments 92:21       59:8 67:19       Cooper's 67:16
  30:17 33:14      centimeters        common 93:10,14      87:6 95:22         67:16
  50:14,21           86:17,19         communicate          96:4 104:11,14   copy 12:12,22
  117:23           Central 3:11         28:12              104:17             29:5 51:21
call 13:1,2          117:13           community 27:7     conditions 78:17     52:14 62:1,10
  25:20 49:10      certain 13:3         27:14 28:13        79:18 99:7,9       83:10 117:21
  57:16              57:17 72:15      company 38:4         99:19 100:5        118:3,11,15
called 5:6 67:8      96:17 107:12       52:1 114:15        103:23           core 38:5
  78:14 87:22        119:2 123:17       125:17           conduct 19:4       corner 83:2,4
  91:3,5,7 94:8    Certified 128:5    compared 106:22      22:7 23:17,21    corollary 9:11
  107:6,13 126:7     128:18             106:24             40:23 43:3       corporate 36:11
Calls 20:3 99:12   cervical 43:9      compensate           45:8 46:14         36:14,22
  100:24 105:2     cervix 19:9          117:18           conducted 24:1       112:15
  109:20             86:18            compensating         69:18            correct 27:23
camera 84:7        changed 91:1         117:12           Conference 3:13      28:14 50:16
canal 48:17        characterize       complain 119:15    confirm 24:2         52:23 53:5
candidate 103:14     64:24              119:19,24        confirmed 121:21     63:22 65:15
capacity 23:23     CHARLESTON 1:2       120:4            confused 20:11       66:18 67:24
  52:22              3:2              complained 90:8    connected 128:10     69:19 71:21
cardiac 95:22      chart 12:19,23       94:1             connection 56:11     73:10,21 78:1
cardiologist         13:4 16:4,24     complaining          62:20              78:11 83:16
  95:6,14,15         87:16              17:23 103:6      consent 26:1,5       89:14 90:5,6
  121:20           charts 58:20       Complains 89:20      26:12,16 34:1      93:22 94:2,21
cardiology 2:14    check 56:14,15     complaint 49:8       40:20 72:1         96:10 101:18
  121:18             56:16 61:8         62:2,11 117:22   consequence          102:18,24
cardiopulmonary      62:14,16 90:21     118:3,7,11         68:11,12           103:8 104:18
  48:14              91:6,8,9           119:18           consider 34:14       104:19,21,22
care 8:22 12:23      116:23 117:14    complaints 17:8      34:16 53:7         106:6 107:14
  16:1,13 53:4     checked 85:20        45:12 49:1,4       71:24 103:22       108:14 109:6
carried 87:2       checks 56:14         87:13 89:20      consistent 108:9     109:12,18
case 1:7 3:6       chest 47:22 48:4     91:6 94:11       consult 59:12        110:1,5 111:1
  51:5,15,24       Chevron 112:15       97:13 99:7,15    consulted 50:21      111:6,16
  52:1,9,12 53:4     122:6,13           102:16 103:21    contact 85:2         113:18 114:12
  53:8,11 56:11    Chicago 4:3,6,10   complete 12:18     contain 123:17       114:13,15,16
  59:18 62:21      chief 17:8           63:10            contained 125:8      114:21,24
  84:10 86:1       children 77:20     completely 68:19   containing 75:12     115:1,3,4
  100:20 101:8     chronic 66:13      complicated        contemplated         119:13
  108:2 112:10       119:24 120:4       48:15              26:2             correctly 66:1
  113:16 115:11    circumstances      complication       content 11:7         86:5
  117:23             9:23 111:4         34:17 52:5         25:21 123:13     correlated
cases 51:3 52:18   claims 58:17         122:2            contents 13:2        124:23
categories 57:18   clarify 9:14       complications        123:6            corresponded
  61:23              121:13             26:8 28:8        continue 29:21       59:3
categorize 19:12   clean 8:7 43:8       41:19,22 49:13     46:23 125:17     coughing 18:4
categorizing       clear 9:7 44:23      49:19 81:7       contrabine 85:12     23:24 43:13
  17:20              78:9 79:18         108:10,13        contractions         65:3,4,14
cause 22:23 23:4     81:21 102:8,14     126:10             96:2             coughs 23:9
  23:14 96:5       clearing 20:12     compound 46:5      contralateral      counsel 11:14
  101:14 104:17    climbing 65:8,15     99:21 111:13       85:8               20:20 29:12,13
  119:22           clinical 19:18       125:2,22         control 58:16        30:3 36:9,14
caused 17:8        closed 85:16       comprehensive        71:18              36:16 50:23
  97:10 99:9,19    clots 43:1,1         73:1             Controlled           56:10 60:6,10
  100:5,16,18,21     88:7             compression 80:4     111:21             60:22 63:2
  101:15 102:23    CO2 86:22          compromised        controversy          70:1 83:10
  109:11           combination 79:2     96:24 97:3         128:15             101:11 106:20
causes 100:13      come 15:14 27:20   concern 47:16,17   conversation         107:17 113:23
  102:16             78:20            concerned 46:19      25:21 26:13,17     114:6 117:2,3
causing 101:15     comes 23:11        concerns 95:21       34:2               117:4 122:19
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 36 of 47 PageID #:906
                                                                                   Page 131

  122:23 128:13      80:16 81:4       deposed 9:1,17     dilator 85:22        39:19 40:17
counsel's 11:17      118:22             50:24 51:1,4     diluted 84:19        42:2,19 50:12
  56:10,23 61:1    dated 119:1          52:6             dilution 84:20       57:13 62:23
count 76:23        day 21:23 42:3,6   deposition 1:9     dime-size 43:1       63:20 64:8,19
County 3:17          42:20 43:4,23      2:12 3:9 8:21      88:6               65:11,23 66:20
  128:2              44:4 46:24         9:6 10:20 11:4   directly 39:22       67:6 69:17
course 13:8,13       66:22 72:1         11:12 29:14        124:23 128:14      71:7,14 72:3
  13:22 30:3         75:16 76:2         30:4 36:17       director 35:2,12     73:24 77:8
  43:22 60:8         78:1,11 80:24      51:14,21 52:14     35:19 36:4         78:13,15 79:11
  115:24             83:21 88:16        53:14,19 54:6      37:12,22 38:3      79:24 80:2,11
Court 1:1 3:1,15     89:3 90:24         56:17,24 57:4      38:10 114:1        80:13,15 81:2
covered 61:22        91:3               57:14,19,24        123:21 124:4       82:8,23 83:5
  62:19 70:1       days 19:2 47:6       60:22 61:10,20   disagree 30:2        86:4 87:9,22
  104:6            DEA 111:21           61:24 114:8      discharge 42:7       88:8 89:14,16
create 40:6        decade 121:17        117:3,5 128:7      43:23 45:16        90:1,18 91:9
created 13:22               15:8        128:8              89:22 90:13        91:13 92:9,22
  58:21 125:17       17:2,23 18:11    depositions 3:15     92:21              93:9,13 94:4,8
creates 39:11        19:5 21:7,19       36:15            discharged 45:23     94:18 95:5
critical 104:24      23:18 63:22      describe 18:21     discharging 93:2     96:17 97:22
  105:7,10,13,15     64:22 65:7         26:4 42:23       discuss 24:13,17     103:13 106:19
  105:16,19          66:16,23 67:8      83:19              25:2,5 26:13       107:6 108:16
Cross 57:3,13        67:12,24 69:7    described 46:7       26:18 52:6         111:8,18,23
  61:23              69:10,11,13,19     79:22              54:3 72:15,17      112:24 113:23
CSR 1:14             69:21 70:5,20    description          81:12              115:9 116:18
CT 47:21 48:3,8      71:9 72:4,12       64:17            discussed 24:18      126:4,14
  48:11,19,24        72:24 74:1       design 37:23         25:9,12 32:11      127:15
  95:8               76:2,16,17         38:5 124:12        32:14 55:9       doctors 25:24
culture 21:10        77:11,21 78:4    designed 35:4        71:20 72:11,14     27:7,14
curettage 78:8       109:3 119:15     details 14:13        72:22 73:8,8     document 1:5 3:5
curious 55:12      decide 111:5         15:1               74:1 81:7,13       7:11 28:14
current 104:11     decision 34:6,23   detect 20:24         103:5 121:20       29:20 30:11
  104:14,17          35:24 37:19        21:1               122:21 123:10      31:13 42:8
currently 38:6       38:7,18 39:6     detected 23:1      discussing 72:5      83:2,5 118:7
  111:19           defendant 4:7      determine 58:4       118:17 121:6     documented 91:2
custody 58:16        27:5,12 51:17      63:3             discussion 16:10   documents 10:19
CV 11:19,22 12:2     52:12 118:8      developed 99:2       54:14 72:12        29:16 36:11,15
  12:6,10,13       defendants 29:6    development 35:3     73:3 74:8,24       36:19,22 37:4
  58:7             defense 29:13        35:12,19 36:4      81:8,21 115:7      57:18,24 58:4
cycle 19:3           36:16 117:1        37:13,22 38:3    discussions          58:15 59:17,21
cycles 15:11         122:19,23          38:10 123:21       71:24 72:1         60:21 61:12
cyst 48:15         defenses 58:17       124:5              80:23              67:1 114:6,8
cystocele 22:13    definition         device 27:13,23    disease 79:10        114:12,14,22
  22:17 69:23        108:16             28:11,13,19,23   dissected 84:23    doing 12:8
  70:7             deflecting 23:10     29:2 30:19       distal 84:18       domain 29:20
cystoscopy 82:12   deformity 97:20      31:19 34:18,24   distend 84:8       Dr 39:9 54:15,17
  85:11              97:22,23 98:22     36:1 38:22       distension 48:16     54:19,20,22,23
                     99:1 100:16        39:6 52:2,4      distribution         55:2,3,5,24
        D          degree 22:13,14      104:21 107:19      80:5               57:4 63:19,21
D 2:1                22:17 69:23,24     111:5 115:16     District 1:1,1,6     82:21
D&C 77:14 78:6,7     97:9 99:8,18       125:16             3:1,1,6,14       drafts 12:4
  81:5 83:22         100:3 102:22     devices 110:24     DIVISION 1:2 3:2   draw 30:22
  86:15            delivered 120:17     125:18           dizziness 45:14    Drive 4:6
dark 43:1 88:7     deliveries 77:18   diagnosis 20:7,9     45:17 46:2       driver's 111:22
data 111:24          77:19              46:21 66:23        70:13,15 89:24   dropped 51:18
  112:3,11,17,18   demonstrated         78:24              90:4,22 93:20    drops 23:3
  112:19 122:7,8     23:23            diaries 60:14        95:12 96:6       dry 43:8
  122:14,16        denied 65:10       difference 118:6   doctor 5:23 7:10   due 80:3
  125:6              91:19            differences 63:4     14:5 15:21       duly 5:6 128:4,8
date 11:22 15:4    denies 91:12,16    different 15:13      16:12 20:21      DuPage 3:11
  15:7 16:7,15     denote 33:20         17:16 25:1         27:3,17 30:6       117:13
  17:4 35:5 41:3   density 48:14        28:24 106:22       31:11 32:22      duration 33:20
  43:21 45:9       deponent 4:10        108:20 119:23      33:23 35:2         47:11 119:3
  62:6 69:3          127:17 128:7,9   Dilation 78:8        36:3 38:20       DVD 75:12,13
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 37 of 47 PageID #:907
                                                                                   Page 132

dyspareunia 32:5   ER 47:23             97:5 109:18        81:23 82:3,9       85:11
  72:21 81:16      erosion 72:19        121:14             82:22 83:15      follows 5:7
  100:14,18          81:16 108:16     experiences          87:10,14 88:4    foramen 84:18,24
  109:5,12,18        108:20,23          68:10              88:12 89:6,12    foreign 32:8
  119:16,18          109:1,2          experiencing         89:13,19 90:5      110:1,4,8,9
                   erosions 74:6        73:18              90:9,15,20       forgot 11:19
        E          essentially 8:22   expert 10:13         91:20 92:4,18    form 14:15 26:21
E 1:14 2:1,8       established          52:20 53:1,7       94:2,19 96:8       28:15 31:8,9
  3:16 21:14         78:24              53:11 104:13       101:12 103:8       35:8 49:14
  128:3            et 1:6 3:6           113:7,10         Federal 111:21       64:4 66:24
e-mail 59:3        evaluated 23:22    expiring 77:5      feel 9:14 63:8       70:21 72:8
  114:1            event 66:7         explain 9:14       felt 35:12           75:4 90:11
e-mails 59:19      events 28:8          49:1 86:11         124:12             92:6 97:1 98:1
  114:20             30:11,17 33:1      125:14           female 77:13         99:3,11 100:23
ear 45:16,19         33:13,18 34:10   explained 120:16   fever 45:15,18       103:10 104:1
  46:4 89:23         34:21 39:10,20   explaining 25:17     46:3 89:23         105:2,7 109:14
earlier 25:9         39:23 40:2         123:1              93:11              109:19 110:20
  63:20 114:2        107:7,14,22,23   explanting 10:6    fibroid 19:22        111:13 112:21
  116:18 118:17      108:8              10:7               20:15 67:4         115:17 125:2
  121:20           eventually 12:1    explicitly 125:8     79:14              125:20 126:11
easily 127:3         40:19 56:6       explore 23:18      fibroids 17:11       126:24 127:6
ED 94:8            evidence 107:18    extensively 81:7     18:14,16,17      formal 9:5 118:7
edge 85:14         exact 88:19        external 19:8        64:6               118:11
education 59:14    exactly 72:13      extrude 108:17     file 1:3 3:4       formation 36:6
  59:15              75:6                                  11:22              37:14 39:23
effect 93:10       exam 22:7 43:3             F          filed 62:2           110:16 124:6
  101:14 110:8       45:8 46:14       fact 11:8 52:17    fill 63:9          formations
effects 93:14,17     66:21 69:18        53:3 116:22      financially          124:24
  93:19 110:24       88:13,14           119:9 122:13       128:14           found 20:15
  113:10 126:6,7   examination 2:4    facts 8:22         find 19:15           48:23 125:15
either 9:23 13:5     2:4,5,5 5:8      fail 25:12 73:8    finding 122:1      Foundation 64:4
  59:3 120:19        19:5,12 43:17      73:14,22         findings 19:7        70:21 99:3,11
  123:17,20          50:9 116:15      failed 80:12         22:10 43:6         100:23 109:19
  124:2,10,15,20     126:1            failure 72:19        46:23 52:7         115:17
  125:4,12         examined 5:7         73:8               88:10,11         Frank 112:14
elective 120:22    example 66:7       fainted 70:18      fine 55:4          free 9:14
  121:2              96:15            fair 13:20 16:20   finger 85:3        frequent 96:5
embolism 46:19     exception 90:12      19:11 28:11      firm 61:1 116:22   front 92:12
  47:19 48:13,21   excessive 89:21    falls 22:21          117:22           function 66:6
embolisms 48:5     exchange 56:21     false 20:2         first 5:6 15:4,9   further 2:5,5
embolus 46:13      excising 10:8      familiar 28:1        16:23 17:2         116:15 126:1
  47:17            exertion 18:4        111:23             22:13,14,17        127:14,17
emergency 49:7       23:24 65:3       family 59:5          45:2,4 50:15       128:10
  92:3,17 94:7     exhibit 5:1 7:4    Fatigue 70:13        63:21 69:23,24
employee 128:12      7:6 12:16 13:6   FCRR 1:14            71:13 84:1,5            G
enclosed 85:18       13:14,18,21      FDA 25:13 74:1,4     126:14 128:4     G 77:17
encounter 45:2       14:2 29:8,22       74:7,11,12,15    five 24:6          G3P2012 77:13,16
ended 86:16          36:12 57:4,8,9     122:20 123:9     flip 7:13          gaps 63:9
endometrial          57:17 63:1,14      123:11,14        floor 3:12 4:9     gas 86:22
  20:17 48:17        82:14,15,20               6:20        97:17            Gastritis 79:13
endometrium 21:3     92:11,12 94:20     7:23 8:14        flu 45:23 92:20    gastroesopha...
  21:4,5             94:22 95:1,21      16:17,18 41:5      93:1,8,10,14       79:9
engage 106:9         106:13,15,21       41:6,21 42:3       93:17,20 94:16   general 74:11
engineer 115:20      120:11 122:18      42:20 43:21      flu-like 46:8      generally 54:13
ENRIGHT 4:8        exhibits 29:13       44:7,10,13,17    fluid 48:16          59:14,15
enter 61:14        expect 89:2          44:18 45:5,7     follow 65:9        generate 13:14
entered 86:20      expected 103:22      45:13 46:15      follow-up 41:24    generated 13:7
  117:2              110:14,17          47:3,15,18         63:5 70:2          14:2 44:18
entries 61:13      expense 117:3        48:12,24 49:24     126:4            genitalia 19:8
epinephrine        experienced          50:3 69:5,5      followed 54:23     GERD 79:9
  84:20              46:20 48:20        76:18 77:11,23     55:14 83:23,23   give 12:1 46:24
episodes 42:24       49:11,17 80:7      78:5 79:7,19     following 21:24      51:8 52:8
  88:6               90:3 96:18         80:8 81:9,14       69:14 84:11        67:16
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 38 of 47 PageID #:908
                                                                                   Page 133

given 40:17        healing 110:12       63:16 82:17      included 34:9,20     26:16 34:1
  43:10,14,16        110:17             95:3 106:17        39:15 40:1,10      72:1
  47:14 128:6,9    health 122:7,14    IFU 2:12,14 29:6     108:7            initial 17:23
go 7:3 12:15       hear 55:15           33:1,14 34:11    includes 79:23       18:22 19:13,19
  16:6,8,23        hearing 45:19        39:8,16,20       including 27:14      21:2 64:13
  21:18 25:15        46:4 89:24         40:5,11 125:8      123:23             65:6 69:4
  29:5 30:10       heart 45:15,18     Il 1:14 4:3,6,10   incontinence         120:2,6
  31:4,17 39:8       46:2 47:7        Illinois 3:13,18     6:19 15:12,20    Initially 51:18
  40:17 41:17,23     89:22              111:20,20          17:13,14,17,22     77:4
  42:12,17 44:7    heavy 15:11,20       128:1              18:1,3,7,10,10   injecting 84:19
  44:8,9,15 45:3     17:10 64:6       Illness 77:10        19:21 22:1,23    injury 51:7
  48:7 50:6        Hegar 85:22        immediate 47:24      23:4,15,19       insert 84:7
  57:22 58:2,3,6   help 73:17           48:2               24:2,15 25:3,6   inserted 75:7
  66:7,8 70:3      helped 48:24       immediately 48:3     64:5,9,17,21       86:18
  71:7,17 74:12    hematomas 72:20    impacted 34:23       64:23 65:1       instance 101:22
  84:4 115:5       hemoglobin 88:14     35:24 37:18        66:11,13 67:3    instruction
  122:18           hernia 79:15         38:7,17 39:6       67:21 68:16,24     107:9,13,16
goes 71:10 75:7    hiatal 79:15         97:6               69:16 70:8       Instructions
going 7:3 12:12    history 58:21      impair 65:22         97:21 103:18       28:2,3,4,7,14
  29:14,15,18,21     77:10 78:15,23     66:11              111:11 118:20      28:19 29:2
  30:21 36:10        79:6 80:11       impaired 66:4        119:4,11           30:7 106:19
  57:3 58:2,3        121:5,8          imperative 107:1     126:16             107:3 108:8
  60:2,3 62:23     hold 111:19        implant 6:18       incorporate 12:5     126:5
  62:24 63:4,5,9   holding 80:21        7:14 32:8        incorporated       instrument 86:5
  70:2,9,22        home 43:24 89:2      41:11,13 47:12     12:1,10            86:6,14,17
  82:13 92:16        89:6,9 91:7        79:19 80:8       increase 122:1     insurance 77:3,5
  94:18,20 97:16   hook 85:1            103:7,21         increased 49:13      77:6,7
  102:13 104:5,7   hop 116:12           106:10 111:9       49:19            intact 43:7
  104:23 106:12    hospital 3:12        124:3,11,16,21   independent 14:5   integrate 36:7
  106:23 116:6       45:22 47:21        125:5,13           14:8,22 80:22      37:15 124:7
  116:10 123:16      58:12 93:4,7     implantation       index 85:3         integrated 56:8
Good 50:12 89:16     127:12             30:18 31:6,19    indicate 40:5      integrating
GOODWIN 1:5 3:6    host 36:8 37:16      31:20 32:12        96:7               39:12
gravida 120:14       39:13 124:8        38:21,24 39:5    indicated 40:7     intend 6:7
gravity 77:17      hours 3:10 29:13     40:8 41:3,7,16   indicates 120:18     113:16
Great 45:3           36:16 88:23        41:20 107:24     indication 92:19   intent 63:8
Greenberg 4:5      HPI 92:21            110:8 124:18     indirectly         interacting 9:6
  50:13            human 38:24 39:5     125:9              128:14           interaction
groin 31:24 32:2     40:8 110:9       implanted 76:8     individual 111:4     113:12
  32:3 47:9,10       113:12 115:16      86:2 97:14         122:6,12         Interceed 52:2
  75:8 81:16         116:3              108:11 113:21    infection 32:9     intercourse
  85:15 91:21,23   humans 125:10        126:21             72:20 79:14        97:18 106:9
  98:9,13,14       hundred 94:11      implanting 10:3      81:15            interested
  100:14,18        hypermobility        71:19 78:10      infections 32:5      128:14
  120:5              22:16 23:6,14      86:8 107:18        32:6             internal 114:6
group 5:16,18        69:24              109:2,24 112:7   inferiorly 85:4    Internet 59:20
  117:13           hysterectomy         112:12 126:22    inflammation       intimated 6:10
growing 32:1         24:18,19 43:15   implants 115:16      110:7,11         intraoperative
growths 18:18        71:10,15           125:16           inflammatory         52:7
guess 15:15        hysteroscopic      important 26:17      110:4            invoices 60:5,9
                     24:19              31:23 34:1,5     inform 26:23       involuntary
        H          hysteroscopy       impression 55:13   information          17:15 64:10,11
H 2:8                71:11 77:14      incidentally         15:15 27:5,12      65:2
habit 26:23          78:6 81:5          92:20              27:17 33:2       involved 26:7
  28:18 29:1         82:11 83:22      incision 84:21       34:12 37:18        54:16,22 123:2
half 117:5           84:2,5,6           84:23,24 85:2      39:15,16 40:1    involving 38:24
hand 106:13                             85:16              40:10,12,18        39:4
handed 107:4               I          incisions 84:17      74:12,16 78:20   iron 46:23
  116:22           idea 119:2           85:17 98:12,20     99:17 111:3      irregular 19:1
happened 44:13     identical 63:2       98:21              122:15 123:18      79:13
  77:2 100:20      identification     include 28:7         124:4            irritation 66:14
  101:8,21 102:3     2:9 5:3 7:8        59:19 124:3      informed 25:21     isolated 95:23
head 96:20 107:5     29:24 57:11        125:6              25:24 26:5,12      121:21
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 39 of 47 PageID #:909
                                                                                   Page 134

issue 16:21          7:1 11:6 13:20     112:16 122:7     list 21:9 30:23      24:4,14 25:17
  59:18 108:2        15:16 16:7         122:14             32:20 33:14        25:22 30:24
  115:11             26:24 31:2       laparoscopic         57:20 73:1         31:6,18 32:12
issued 60:5,9        35:2 45:22         24:18              120:13 121:5       34:12 38:21
issues 77:3          48:8 49:3 50:2   Laparoscopic...    listed 14:1          39:17 40:3,12
                     51:16 56:5         71:15              19:23 30:18        40:15,23 41:21
       J             101:4 103:5      late 89:7,8          31:13 32:24        42:2,19 43:14
J 4:9                106:8 113:20     laughing 65:8,15     33:4,16,21         43:16,21 44:1
Jackson 4:9          114:8,11,14,17   LAVH 71:13,14        34:10,22 39:23     44:4 45:4,9,11
jobs 114:23          114:18,23        LAW 4:2              78:17 99:15        45:23 46:15,20
Joe 5:23             115:2 119:6,11   lawsuit 6:1,4,8      107:12 126:6       47:2,5,20
JOSEPH 1:5 3:6       121:1 122:13       6:11 27:4,11     lists 57:17          48:11,20 49:1
  4:2                122:16 123:6     lawyer 11:8        literature 33:3      49:11,17,23
journal 59:20      knowing 99:6       lawyers 61:14        33:15 34:1,5       53:4 58:11
journal-draf...      110:23           layman's 48:19       59:7               59:13 62:2
  12:9             knowledge 97:12    leakage 18:4       litigation 1:4       63:21 64:1,12
journals 59:11     known 35:18          23:23 64:19        3:4 50:14          64:22 65:10,13
  60:13              37:11 108:24       65:2,14 66:17      58:17 60:6         65:18 66:16,22
JUDGE 1:6 3:6        109:2              68:10 87:1         62:3               67:6,11,23
June 1:10 3:10     knows 47:24        leakages 86:23     little 15:13         68:14,23 69:4
jury 83:18         Kramer 2:4,5 4:2   learn 41:13          22:21 24:24        69:18 70:4,18
                     5:10,24 7:9      learned 55:16        26:10 28:23        71:9,20 72:1,4
        K            9:22 14:19         79:3 110:3         45:19 46:4         72:6,11,23
Kathleen 1:14        16:11 20:10,22   leave 98:7           70:23 89:23        73:13,21 74:9
  3:16 128:3         20:23 28:17      lectures 11:24       119:23             74:14 75:1,17
Kedziora 2:4,5       29:18 30:5,15    left 97:19         live 10:11           76:3,5,9,11,18
  4:5 14:15 20:3     31:9,14 35:10    leg 97:19 100:14   living 77:20         77:1,21,23
  20:20 26:21,22     36:24 37:10      legal 8:10 118:6   located 48:5         79:3,6,18 80:7
  28:15 29:9         46:6 49:16,22      118:7            lock 85:16           80:17,20,23
  30:1 31:8,10       50:5 63:10       lesion 48:14,16    logistics 54:4       81:9,22 82:1,9
  35:8 36:9 46:5     64:4 66:24       let's 12:15        long 68:9 119:12     83:15,20 86:1
  49:14,20 50:6      70:21 72:8         16:23 42:17      look 12:15,17        87:10,13 89:5
  50:11,13 54:10     75:4 83:10         83:3 116:12        30:6,22 85:12      89:12,18 90:2
  57:7,12 63:17      87:15 89:16      level 70:11          86:23 121:19       90:3,16,19
  64:7 67:5 69:8     92:6 97:1 98:1   LIABILITY 1:4      looked 11:3 56:2     91:19,24 92:2
  69:9 71:1 72:9     99:3,11,20         3:4                56:4               92:10,20 93:24
  75:10 82:18        100:7,23         license 3:16       looking 15:15        95:6,10 96:8
  83:12,13 87:21     101:10,24          111:20,21,22       44:7 95:17,18      96:18 97:13,23
  89:17 90:11,14     102:4,10,20        111:22 128:3     looks 44:12 95:7     98:6,15,22
  92:8 95:4 97:4     103:2,10 104:1   licenses 111:18      95:23              99:10,16 100:4
  98:4 99:5,14       105:2 109:14     Lidocaine 84:19    losing 66:8          100:22 101:9
  100:1,8 101:2      109:19 110:20    life 65:18,22      loss 17:15 64:10     101:22 103:6
  101:17 102:1,6     111:13 112:21      66:5,11,17         64:11 65:2         103:20 106:8,9
  102:12,21          114:19 115:17      97:7             lot 9:13             108:11 109:24
  103:4,12 104:5     116:4,8,12,17    ligament 67:16     Low 48:14            112:10,12
  104:9 105:5        125:3,23           67:17            lower 80:3 83:2      113:21 117:22
  106:12,18          126:11,17,19     light 47:8           83:4               119:14,19,24
  109:15,22          126:24 127:6     light-weight                            120:4 121:1,7
  110:21 111:14      127:16             37:24 38:5               M            121:7,11,21
  112:23 115:5,8   Krishna 1:9 2:2      124:12           M.D 1:9 2:2 3:9      122:21 123:1
  115:23 116:6,9     3:9 5:5,12       lightheaded 90:4     5:5                123:10 124:3
  125:2,20,22,24                        93:15            ma'am 94:21          124:11,16,21
  126:3,13,20              L          lightheadedness    Madsen 1:6 3:6       125:5,13
  127:1,9,14       L.L.C 4:2            45:14,17 46:2      6:1,16,19 7:23     126:22
keep 61:9 89:9     L.L.P 4:5            70:14,15 89:24     8:14,23 12:20    Madsen's 10:23
Kegan 54:15,18     label 83:1           95:12 96:6         12:24 14:3,6       21:6,22 23:19
  54:19,20,22,23   labeled 92:10      liked 35:18          14:14,24 15:2      29:7 40:20
Kenton 55:2,3,5    labeling 108:5       37:11              15:5,9,17 16:1     50:2 59:8 66:4
  55:24            labels 83:7        line 29:15 36:18     16:13,17,21        92:18 95:22
kind 17:22 91:17   lack 70:11         lining 21:5          17:1,6,22 18:6     102:16 104:17
knew 109:24        lacked 122:7         71:18              18:9,19 19:5       107:19 109:3
  122:5,11         lactate 84:8       link 20:8            19:13,19 20:15     109:12 118:18
know 5:20 6:7      language 33:19     linked 56:5          21:2,19 22:3     main 5:21 47:16
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 40 of 47 PageID #:910
                                                                                   Page 135

  47:17            meaning 26:4         47:12 49:13,19     94:10              65:10 73:7,24
maintain 59:1      means 47:24          97:13 99:10,16   muscle 18:17,18      84:10 85:13
  60:13,17           51:16 68:23        100:19,21        muscles 75:8         87:1
maintaining 85:2     73:16 91:19        102:17 108:5                        notes 58:20
making 26:6          120:16             108:17 109:6             N            88:23
  84:17 113:3      measured 86:20       111:9 113:3,4    N 2:1              notice 2:12 3:18
Maloney 1:14       measurement          113:11,17,20     name 5:11,15 7:1     23:9 57:3,13
  3:16 128:3         86:16              122:2 123:22       8:3 11:17          61:23
Management 3:13    measurements         124:3,5,11,13      15:21 50:12      NovaSure 86:5,13
manager 53:22        69:16              124:16,17,21       51:19 53:23        86:15,17
  55:10,17         measuring 48:17      124:23 125:5       114:18 127:11    number 33:10
manager's 53:23    media 85:7           125:13,18        named 52:11          57:4 82:23
manner 85:16       medial 84:18         126:15             72:23              83:4 92:11
manufacturer       medially 85:5      mesh's 113:12      nature 23:18         115:18 126:23
  27:23 30:17      medical 2:11,13    meshes 74:11         51:3 54:14       numbered 83:1
  127:11             5:15,17 6:13     messages 59:19     nausea 79:15       numbers 120:13
manufacturers        6:15 10:21,22    met 50:16,18       near 14:2 49:6     numbness 97:19
  28:12              12:19,23 13:4    Metzenbaum 84:22   necessarily          100:15
manufacturers'       13:6,8,13,14     mid-urethral         120:24
  127:4              13:21,22 14:1      25:7 40:24       need 8:21 61:16            O
manufactures         14:12 15:1       middle 64:16         121:19           oath 3:10 128:4
  8:18               16:1,13,24         66:9             needed 37:24       OB-GYN 6:14
mark 7:4 29:5        20:1 27:7,14     midurethral          38:4 55:15       object 29:15
  57:3 62:24         27:23 28:11,13     71:12 77:14        124:13             92:6 125:2
  63:4 82:13         28:19 29:2         78:6 81:5        needle 85:4,9      objecting 36:18
  94:20,21           33:3,15,24         82:12 83:22,24   needles 75:7       objection 14:15
  106:12,13          34:5,18 38:23      84:13,16         negative 48:13       20:3 26:21
marked 5:2 7:7       39:4 40:14       mild 22:18,19        95:8 105:16,17     28:15 29:10,15
  12:16 29:23        41:14 56:14      milliliters          105:17,18,19       31:8 35:8
  36:12 57:10        58:13,19,21        48:15              105:23 106:1,5     36:10,21 37:1
  63:2,15 82:16      59:7 60:15,23    millimeters        nerve 80:4,5         37:2 46:5
  82:19 95:2,21      61:3,5 62:24       48:17              97:18,19           49:14 64:4
  106:16,21          77:9,10 78:15    mind 32:19 74:8    never 10:2,5         66:24 70:21
  120:11             78:21 79:4,5,6     98:24              55:14 114:4        72:8 75:4
market 35:13,20      79:23 97:10      minimal 88:5       new 112:9            90:11 97:1
  36:6 37:14         99:8,18 100:3    minute 16:6        night 65:12          98:1 99:3,11
  38:6,16 40:18      102:23 104:11      30:22 44:20      nocturia 65:11       100:23 103:10
  123:22 124:6       110:5,24 111:8     88:23              65:11              104:1 105:2
  124:17             111:20 112:4     minutes 25:16      Nodding 96:20        109:14,19
marks 98:7,10        112:16 115:9       72:7 123:1         107:5              110:20 111:13
Marlex 125:7,15      115:16 117:13    miscarriage        nonspecific          112:21 115:17
  125:18             117:19 121:4,7     77:19 120:19       46:23              125:20 126:11
marriage 128:11    medically 96:23    Mischaracter...    Nontender 19:10      126:17,24
Martin 4:5 50:12   medication 21:17     67:1 92:7        normal 13:8,13       127:6
Master 1:3 3:4     medications          103:11 112:22      13:22 19:8,8,9   objections 49:20
material 85:14       21:11,13         misunderstan...      19:13 21:3         99:20 100:7
  110:9 111:23     Medicine 5:17        33:11              24:7,8 88:13       101:10,24
  112:3,11,17,17   medium 84:9        moderate 19:2        88:13,14 91:22     102:4,10,20
  115:14 122:6     meet 11:11 80:20     48:16              98:18 103:22       103:2 116:4
  125:6            memory 30:22       moment 11:3          110:12,17        objective 24:1
materials 10:16      32:17 89:16      money 117:14         121:17             88:8,10
  110:4            menses 19:1        monies 117:17      North 3:12 5:21    observe 69:21
matter 54:9,11       79:14            Monroe 4:3         Northwestern       observed 33:2,15
  54:22 85:8       menstrual 15:11    month 70:19          5:17               33:24 90:2
  117:8 128:15       19:3             months 62:7        notable 22:10        97:23
MDL 1:4 3:5        mention 92:19        70:19 93:7       notary 3:17        obtain 8:22
mean 17:3 22:20    mentioned 18:19    morning 50:12      notation 80:11       40:19
  32:1,7 66:3        114:7,20 120:8     87:12,14 88:20   note 7:12 25:11    obturator 84:18
  68:12,15,18      mesh 6:18 9:24       89:10              41:24 77:9         84:24 85:1
  69:7 88:1,9        10:2,5 35:4,13   MSDC 112:17          88:22            occur 33:24 34:5
  91:15 97:2         35:20 36:5       MSDS 122:14,15     noted 13:4 19:16     107:23 108:10
  105:7,15           37:14,24 38:5    mucosa 108:18,19     19:23 23:7       odor 45:16 89:22
  120:22             38:12,16 39:21   multiple 77:24       37:2 43:8        offer 104:24
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 41 of 47 PageID #:911
                                                                                   Page 136

  105:10 113:16      104:20 105:7     para 77:18         people 66:6          27:4,10 58:22
office 5:20          105:18,19          120:14             114:18             59:1,4 103:13
  10:23 12:19,23     106:1,5          paragraph 65:10    people's 114:17      113:1
  15:5 16:3,23     opinions 104:24      74:5 91:10         114:23           plaintiff's
  21:23 44:12,18     105:10,13,16     part 6:4,7 19:24   percent 34:19,22     29:12 36:14
  45:9 47:5          105:23 113:16      26:12,16 27:3      38:13,17 39:21     51:19 56:10,22
  56:10,23 60:8    option 24:14         27:11 41:14        39:21 73:15,16     59:5 60:6,10
  87:16            options 25:2,5       54:1 59:14,15      94:12 124:18       60:22 61:1
office's 13:23     orders 21:9          110:12,17          124:22             62:9,10 63:2
official 60:15     organ 19:15          111:8 114:7      perforated 85:1      70:1 104:11
Oh 6:24 32:1         111:10           particular 8:3     perforation 33:9     106:20 107:17
  42:10 127:3      outcome 117:9        27:1 29:2          72:20 81:15        113:23 116:22
Okay 6:8,9 7:13    outside 98:7         33:23 34:4,6       85:4               117:2,4,22
  7:22 8:7,11,24   overengineered       34:17,17         perforations       Plaintiffs 1:9
  9:5,9,15 11:9      35:5,14,21       parties 128:11       85:12              4:4
  12:13,14 14:11     123:23             128:13           perform 40:20      plan 11:24 43:20
  20:19 24:24      overflow 17:20     party 6:10,11        41:6,7,10 72:6     71:7,8 81:2,3
  25:20 26:9       overlap 63:12        51:15 53:8,10      78:4 81:4 84:1   planned 27:19
  28:6 30:10       overnight 89:9       66:8,9           performed 41:20      41:17
  31:1,5,22 32:4                      pass 27:7,18         66:21 78:10      planning 78:4
  32:18,22 34:20           P          passed 34:11         82:8 83:15,19      105:9,12
  40:14 42:18      p.m 88:22            39:17 40:2,12      84:11,13,16      plate 36:6 37:15
  44:20 45:1,3     page 2:1 7:10,14     47:12              85:12 86:7,12      39:11,22 124:6
  45:17,20 46:1      7:17 16:24       passing 96:5         86:21 87:3         124:24
  47:23 48:3,9       20:19,20 21:18   pathology 20:18      88:15,16 98:5    please 5:11
  49:6 50:6          30:10 32:24        21:11 84:9         100:4 109:17       31:17 37:7
  51:24 54:13        39:9,19 40:17    patience 8:12      performing 73:4      106:14 115:22
  58:5 59:16         41:23 42:9,12      63:12            perineal 66:14     point 12:5,10
  60:13 61:3,18      42:14 44:6,8,9   patient 10:23      period 40:6          28:18 29:3
  61:22,22 62:15     44:11,13,15,16     20:14 23:9         49:12,18 76:19     30:8 64:15
  62:17 63:9         48:7 55:5 58:6     26:6,23 27:18      77:1 87:2          65:20 121:12
  71:13 76:24        58:6 64:16,16      43:24 52:4       periods 15:20      pointed 65:6
  80:22 88:3         65:21 66:20        54:23 55:14        17:10 64:6       polyp 20:15 70:6
  91:19 92:15        69:17 71:8         60:1 64:18       periosteum 67:17     84:10
  95:20 96:3         77:8 78:13         66:12 68:9       peripheral 21:3    polypectomy
  100:2 102:7        79:11,12 80:15     71:5 73:18       permanent 38:24      24:19 71:11
  108:23 116:6       81:2 82:23,24      77:13 78:23        39:5 40:7        polypropylene
  116:12 118:5       83:1 87:18         87:6 88:2,3      personally 13:17     38:22 39:3
  118:10,14,16       89:15,15 90:18     89:2 91:7 93:2     17:3 21:19         40:6 115:10,15
  120:12 121:10      92:14 94:4         110:1 111:6        76:24 117:15       116:2 125:7,15
  123:16,18,19       107:2 120:8      patient's 60:23    pertaining 3:15      125:18
  127:14             121:4 122:19       78:23 111:4      Phillip 125:6      polyps 19:21
old 17:6           paid 117:9,18      patients 13:9,12   Phillips 112:15      67:4
once 125:15        pain 19:2 31:24      26:1 59:23         125:14           poorly 14:20
one-page 56:4        32:1,2,3 47:8      60:14 72:17      phone 13:1,2       pore 36:5 37:13
ones 73:2 100:13     47:10 72:19        73:4,17 112:5      49:10              112:24 113:2,3
online 75:13         74:6 79:15,22      126:16           phonetic 85:13       113:11,11,18
open 38:5            80:3 81:16       Patrick 4:9        photographs          113:20 124:5
open-pore 37:24      88:5 89:21         11:18 53:17        58:24            positive 20:2
  124:13             90:24 91:12,16   payee 117:13       phrase 26:5        possession 51:22
opening 23:13        91:18,20 97:17   payment 56:9,13    physical 95:13       58:13,16 59:16
  43:9 85:5          97:18,19           56:19,22         physician 5:13       59:22
operating 80:17      100:14,15,18       116:19             52:23 78:24      possibility 89:8
operation 13:9       108:14 119:19    pelvic 1:3 3:3       79:1             possible 20:2
  13:23 83:14        119:22,24          9:24 10:2,5      physicians           33:20 44:19
operative 2:11       120:5 126:10       19:4,12,15,20      110:22             55:1 93:16
  2:13 7:12        painful 97:18        22:7 43:3,17     Pink 42:7            94:11,15
  10:24 82:11,13   palpations 89:22     46:14 66:21      pinkish 89:21        100:10,13,14
  82:21            palpitations         91:17 97:17        90:13              101:1,4,5,19
opinion 46:11,11     45:15,18 46:3      111:10 119:19    place 11:8 29:7      119:21
  101:21 102:2,7     47:7 95:11         119:21,22,24       82:22            possibly 48:15
  102:9,15         Pap 79:13 121:6    pelvis 47:22       placing 67:17        76:23 80:3
  104:13,14,16       121:12,15,17     penetrated 85:9    plaintiff 5:24       99:22
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 42 of 47 PageID #:912
                                                                                   Page 137

postimplanta...      62:21 66:15        36:17 58:12,20     46:13,19 47:17   reaction 94:11
  38:12 39:22        67:7,12,23         60:18 63:1,19      47:19 48:4,13      94:15
  124:23             68:4 69:1          124:17             48:21            read 25:13,18
postop 10:24         70:19 72:17      product 6:22       pumps 86:22          28:19,22 29:1
  46:13 90:21        73:4 76:21         7:20,23 8:13     purpose 8:24         37:8 66:1
  91:9               79:7,19 80:7       9:24 27:6 31:7     21:22 114:12       91:10 118:3
postoperative        80:16,17 82:2      34:7 38:7        pursuant 3:14,18     123:10
  45:8 46:22         86:8 90:8 92:3     39:11,12 40:7      29:11            ready 31:2
  49:12,18 122:2     92:12,21 93:1      41:1 59:17       put 78:21 85:23    really 100:20
postoperatively      93:6 107:18        60:2 76:8          91:15              121:19
  44:2 45:6 49:7     109:2 112:22       86:10 97:14      PVCs 95:24 96:5    reask 14:21 16:8
posts 59:20          118:18 119:9       99:10,16           121:21             31:16 42:17
postvoid 24:4,9      119:20 120:5       100:19,21                           reason 20:7
potential 26:18      121:16 124:3       102:17 103:14            Q            69:12 89:5,18
  28:8 93:19         124:11,16,21       103:18,19        qualifications       90:19 95:9
  96:3 107:21        125:5,13           105:1,8,11,14      115:19             108:4
  110:7,23           126:21             105:20,21,24     qualified 111:15   reasonable 97:9
potentially 79:3   probability          106:5 107:24     quality 65:18,22     99:8,18 100:2
practice 5:15        97:10 99:8,18      108:5,11 109:3     66:5,11 97:6       102:22
  13:8,13 53:22      100:3 102:23       109:23 112:9     question 9:8,9     reasons 22:2
  53:23 54:1       probably 63:11       112:12 113:21      9:12,15 13:11    recall 6:22 7:22
  55:10,17 63:19     70:18 117:1        115:11 126:22      14:17,20 15:13     8:13 15:4,9,24
  111:8 112:2,4    problem 24:22      products 1:4 3:4     15:14 16:8         16:12 56:3
  116:2 117:19       68:24              35:4,13,20         24:24 27:9         62:6 64:3
precautions 47:1   procedure 25:17      106:2,3 112:3      28:23 31:3,15      65:17 67:6
pregnancies          26:2,7,7,14        115:10,13          37:6 39:19         72:3 73:2
  77:17 120:17       27:1,19 40:22      123:22 127:5       42:18 49:15        74:10,15,18
pregnancy 19:23      67:8,9,11,14     professional         60:7 68:13         75:16,18 76:11
  20:5,6             67:19,23 68:2      111:18             70:22 100:9        76:15 82:2,4
preimplant 96:18     68:9,15,18       progressed 50:3      101:3 102:13       88:15,18,19
prejudice 29:19      71:17 72:18      prolapse 15:12       103:3 104:4,6      95:5,7,16,17
  30:2               73:5,9,17 75:1     15:20 19:16        104:8 106:23       96:19 98:3,21
Premature 96:2       75:6 76:4,7,13     22:14,18,19        108:4 115:21       113:1,22,23
Prentice 54:20       76:17 80:12,16     23:1,2 24:21       119:23             116:18 118:1
preop 80:21          81:3,10,22         64:5 69:24       questioning          118:13,17,22
prepare 10:19        82:2,8,22          70:7 111:10        29:16 36:18        121:5,23 122:4
  11:4,11 61:10      83:18,20 84:1    pronouncing 86:5   questions 9:13       122:8,19,23
  61:19              85:19 86:12      proper 85:21         29:21 36:21        126:7 127:11
prepared 114:9       87:4,7,10          116:3              60:3 63:5,7      receive 56:13,19
prescribe 110:24     88:16,24 89:1    properly 86:2        70:3,9 74:14       62:5,8 117:14
  112:4              89:7,9 90:5,8    proposed 26:13       74:19,21 76:12   received 56:9,22
presence 116:23      91:23 98:5,6       26:18 27:1         82:1,5 112:24      58:5 60:21,24
Present 77:10        98:16 99:23      protocol 45:24       113:2 114:1        61:3 62:1,20
presented 18:13      100:4 101:15       93:1,4             115:19 116:19      93:3,6 95:14
  45:12 47:15        103:21,23        protrudes 22:21      116:21 121:10      117:21 118:10
  49:8 90:20         106:10 109:17    provide 6:15         122:5,20 126:4   Recess 50:8
  119:14             118:19 119:3,5     14:12 15:1         127:14             116:14
pressure 19:20       119:9,17,20        27:13 29:12      quickly 106:23     recognize 7:11
  45:15,19 46:3      120:1,6 122:24     36:14 62:13      quote 25:12,15     recollection
  67:2 89:23         123:2 124:11     provided 15:24                          7:19 14:6,8,23
presumably           124:16,22          16:13 29:17               R           15:17 44:22
  123:10             125:5,13           30:24 32:12      R 1:5 3:6 4:2        72:10,13 80:23
preterm 77:19      procedures 71:20     36:23 53:3       RA 94:12           recommending
preventing 39:12     72:5 77:24         62:10            RADHA 1:9 2:2        72:6 112:8
previous 103:3       78:3,10 109:9    PSR 92:10 94:6       3:9 5:5          record 7:14 8:8
previously 12:16   proceed 30:3       PTO 36:13          rare 121:21          9:7 15:19 16:9
  63:3 106:21        36:9             PTO48 29:11        rate 33:2 34:14      16:10 19:16
  107:10           proceedings 8:10     36:13              34:17 38:11,16     20:1 37:2,3,8
primary 8:23       process 48:14      public 3:17        rates 25:12          44:6,16,23
  22:2               110:12,18          29:20              33:14,23 34:4      50:7 63:11,18
prior 32:12        produce 12:12      publications         34:9,21 73:8,9     65:5,20,21
  38:20 52:5         58:9               12:4               73:14,22           66:4 73:7,24
  53:19 60:22      produced 29:11     pulmonary 46:12    reached 12:9         79:17,23 81:21
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 43 of 47 PageID #:913
                                                                                   Page 138

  82:19 89:15      relating 8:22        123:21 124:4       28:8,12 30:18      82:24,24 115:6
  90:18 92:7,16      12:19 27:6,12    reserve 116:6        30:24 31:5,11      125:24
  94:6 97:17         28:13 29:16      residency 41:14      31:12,18 32:11   seconds 87:2
  102:8,14 115:6     30:18 36:21        51:6,11,13         32:15,24 33:4      116:8
  115:7 116:13       125:7            residual 24:4,9      33:7,8,16,20     section 30:11,17
  118:24 120:10    relation 101:14    resolve 68:19,20     33:24 34:4,10      33:2,13,16,19
  125:24 128:9     relative 128:12      73:17              34:22 72:5,15      34:10,21 39:10
records 2:11,13    released 29:20     resolved 49:4        72:16,22 81:9      39:20,23 40:2
  10:21,22 11:1      89:2,6           respect 58:10        81:13 107:12       78:14,18,21
  13:6,7,14,18     rely 59:7            86:13 102:15       110:23 123:2       87:22 91:11
  13:21 14:1,12    relying 14:11,24     114:20           Road 3:12            94:7,8 107:6
  15:1 44:21       remains 24:10      respond 29:18      room 3:13 49:8       107:13 108:8
  55:19,21,23      remember 15:21     response 110:4       80:18 92:3,17      126:7
  56:15 58:10,11     31:23 51:19      responsibili...      94:7             see 7:14,16 13:2
  58:13,19 60:15     63:24 77:6         115:3            routinely 72:15      15:10,14,18
  60:23 61:4,5       92:11 114:2      responsible          72:16              19:24 21:9,19
  61:18 62:24      removed 21:2         110:23           RPR 1:14             30:11 41:23,24
  63:18 64:15        84:10            rest 116:7         rule 46:12,18        42:2,12 44:1,4
  69:18 77:9,10    removing 10:10     restroom 116:11      47:19 48:20        44:10 48:4
  79:4,5 82:20     rendering 104:13   result 48:8        rules 3:14 9:6       49:23 56:7
  90:3 92:10         104:16,20          108:13 109:8     run 116:10           64:19 65:23
  94:8 96:7        REPAIR 1:3 3:3       126:10           running 85:16        67:12,24 68:7
  120:9 121:19     repeat 27:9        resulted 36:6                           70:19 71:14
recurrent 97:20      49:15 52:6         37:14 100:5              S            74:2 76:18,24
refer 59:24 74:4     60:7 63:7          124:6            S 2:8 4:5            77:21,23 78:15
  83:7 87:15         99:13 115:21     resulting 39:22    safety 111:24        78:18 79:23
  92:9 95:10       rephrase 9:14      results 95:14        112:3,11,17        80:12,17 83:1
  121:18             13:10 97:5       retained 10:13       122:7 125:6        83:5 87:22
reference 20:18    report 2:11,13     retention 72:19    SAITH 127:17         89:19 90:15
  44:9 48:8          2:14 10:24         81:15            saw 11:1 14:3        91:4,5,11,12
  113:3              18:6,9 20:19     return 40:14         15:4 16:17         92:4,22 94:1,8
referencing 37:5     42:5,19 64:22      47:5               17:1,3 22:5        94:10 107:6
referred 15:16       78:22 82:13,21   reveal 43:17         45:4 47:2 69:3   seeing 80:17
  15:19,22 55:6      83:14 87:23        48:12              87:19 89:11        118:18 121:12
  63:24 64:3         90:24 92:17      review 10:19       saying 29:19         121:15
  95:6 114:7         95:20 103:20       112:2,7,11         100:18,19        seek 17:9
referring 20:21    reported 42:16     reviewed 62:20       101:13,18        seen 30:8 55:23
  36:11 55:1         64:12 65:13        107:16             118:10             57:13,20 63:21
  75:11 91:16,17     90:2,9 128:6     rider 57:16,16     says 7:14 44:7       78:24 87:10
  94:16 113:24     Reporter 57:6      right 11:14,20       91:12 94:10        96:7,12,13
reflect 37:3         128:5,18           16:18 20:11        121:16 128:4       101:11 107:9
reflected 16:3     reporting 103:6      25:13,18 26:14   scan 48:4,8,11       123:4
reflux 79:9        reports 95:15        26:19 32:19        48:19,24         selling 125:14
refresh 7:19       represent 5:24       44:13 48:1       scanned 56:1       send 89:9 118:15
  44:21,22           50:14 92:16        55:3 62:23       scar 36:6 37:15    sent 21:10 47:21
regard 35:6,14       97:16 118:14       73:2 74:10         39:11,22           48:3
  35:21 123:24     representative       75:21 77:4         110:16 124:6     separate 60:17
regarding 59:17      35:11 112:15       81:2,18,22         124:24             82:14
  80:12 92:17      represented          83:2,4 91:9      scars 98:7,10,20   September 35:3,5
  95:22              11:14 29:6         94:18 107:22     scheduling 54:4      36:5 37:12,23
Regional 5:17      Request 58:7         116:9,23         sciatic 80:4,5       38:4,11
regularly 13:7     requested 37:8       127:12             97:18            serious 91:17
reimburse 117:4    required 25:24     rigid 36:7 37:15   sciatica 79:23     serve 53:10
relate 9:24 33:3     36:13,13           39:11 124:7        80:2,3 100:15    set 12:18 28:7
  36:22 58:16      requirement 35:7   Ringer's 84:8      scientific           94:6
  59:13 119:20       35:15,22         risk 3:12 32:9       112:18 122:8     severity 18:21
  120:1              123:24             33:2 34:9,15       122:16           sexual 106:9
related 27:1,5     requires 29:12       34:16,21 49:13   scissor 84:23      shakiness 45:18
  31:6,19 46:11    requiring 121:11     49:19 81:6       scope 126:11,24    shaky 45:14 46:2
  76:13 119:16     research 12:8        109:5 122:1        127:6,7            89:24
  120:5              35:3,12,19       risks 25:12,17     se 23:5            share 117:3
relates 1:5 3:5      36:4 37:12,22      26:6,18,24       second 16:9 50:7   sheet 112:11,18
  113:18             38:3,10 114:1      27:5,13,18         51:5,6,10,13       122:7 125:6
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 44 of 47 PageID #:914
                                                                                   Page 139

sheets 111:24        72:17 73:4         61:10 117:19       111:10 118:19      27:1,19 40:22
  112:3              75:1,8 76:4,8    spent 25:16          119:3,10           80:11
shell 125:17         77:14 78:6,10      61:19 72:4         126:15           surprise 70:17
shorthand 128:5      81:5,6,10        spiral 85:1        strike 20:24         70:23 71:2
  128:6,18           82:12 83:24      spoke 53:18          34:15 35:17      surprised 55:15
shortness 46:22      84:3,14,16       spontaneous          43:15 46:17      suture 85:17
  46:24 47:7         85:6,9,14,20       120:19             55:8 56:19         115:14
  90:22              85:21 86:2       spotting 47:8        68:13 71:6       swelling 89:21
shot 45:23 92:20     87:3,5 98:6        90:23              73:12 77:22      switch 94:18
  93:1,10,14,18      99:23 100:3,16   SS 128:1             78:4 83:3        sworn 5:4,7
  93:20 94:16        122:24 126:15    stab 84:23 98:11     93:18 97:11        128:4,8
shots 93:8           127:5,12         stable 87:6          104:6 108:24     symptoms 17:12
show 55:19 59:23   slings 86:8        stage 12:9         strips 85:18         21:7,8 46:1,7
  60:1 74:24       small 43:1 88:6    stairs 65:8,15     subject 54:8,11      46:8,10 47:14
  75:16 95:21        98:20,21         stand 31:15        subjective 42:13     64:8 65:17,21
  104:23 123:1     smear 79:13          77:16              87:23 88:1         66:4,17 68:19
showed 76:4,13       121:6,12,15      standard 92:24     subpoena 60:23       68:20 70:12
  124:2,10,15,21   smears 121:17        110:7              60:24 61:6,7       73:18 90:7
  125:4,12         smooth 18:17,18    standing 36:20       118:4,5,6,12       91:1 93:24
showing 25:16      sneezing 18:5        36:24            Substance 111:21     96:3,18 97:6
  37:4               65:3,4,14        standpoint         substantive 54:5     99:9,19 100:21
shows 47:24        social 66:7          113:15           suburethral 43:7     101:16 102:17
  59:24            solid 48:16        stands 8:16          84:22 85:5,15      102:23 103:7
shrinkage 38:11    somebody 68:8        77:17            successful 86:24     103:22 118:20
  38:16 39:21      soreness 91:21     start 126:14       successfully         119:4,11,12
  124:22             91:23            started 84:17        119:4,10,12        121:5
shrunk 124:17      sorry 8:11 13:10   starting 64:18       120:18           system 1:3 3:3
sic 66:23 67:8       14:16 27:9       starts 89:15       sue 6:7              8:1,2 61:15
  68:14 69:5         42:8 43:12,15      90:18            sued 6:3 51:17     systems 56:5,7
  76:18 77:24        44:8 52:3        stat 47:21,24        52:11
  109:3 112:17       54:17 63:21        48:11            suitable 115:16            T
side 44:21,21        69:5 72:11       state 3:18 5:11      116:3            T 2:8
  85:8 93:10,14      76:17 77:11        29:10,14 36:10   Suite 4:3,6        take 12:15 16:6
  93:17,19           80:10 82:11        88:3 111:20,21   Sumika 125:7,14      20:16 30:21
  110:23             89:3 93:5          123:20 124:11    summarize 19:11      44:20 46:21
sign 19:15           104:3 114:18       124:16,22          58:21            taken 1:9 3:10
signed 44:16,17      114:19             128:1            support 67:16        50:8 58:24
significant        sort 22:20 59:20   stated 118:24      supported 122:14     86:16 116:14
  26:24            sources 27:20,22     122:13           supporting 122:8   talk 45:20 73:22
significantly      SOUTHERN 1:1 3:1   statement 91:11    supposed 67:19     talked 51:9 90:1
  65:22 66:5,18    speak 53:13,16       91:11              75:9               96:14,17 126:5
  97:6               53:21            statements 60:5    sure 7:2 8:9       talking 56:6
similar 30:6       specialty 6:13       60:9               9:16 13:5        technique 67:15
  85:6,8 90:7      specific 6:22      states 1:1 3:1       26:11 29:10      telephone 96:14
  106:20 107:17      16:21 31:12        3:14 15:19         32:10,14 40:16   television 47:24
similarly 33:18      33:4,19 45:11      65:21,21 88:2      45:21 55:4       tell 31:11 36:3
simply 52:22         74:7 75:15,18      91:7               56:2 63:6          37:21 38:9,22
sir 13:5             86:1 100:20      stating 35:20        83:12 85:23        54:13 68:8
sit 49:3             101:8,22           125:8              86:4 100:15,17     73:12,13 74:11
sits 60:12           102:16 112:10    status 20:5          106:24 109:11      74:15 83:18
sitting 56:16        118:22           Steri 85:18          109:16             86:11 109:16
size 19:9 36:5     specifically       sticker 7:16       surgeon 10:3,6     ten 47:8,10 88:5
  37:13 113:1,2      10:22 18:2       stitches 67:17     surgery 26:18        121:16 127:2
  113:3,11,11,18     38:23 39:3       stopped 125:14       29:7 40:20       tension 85:21
  113:20 124:5       40:22 42:15      Street 4:3 5:21      41:4,20 42:3     tension-free
skin 85:15,17        46:18 47:19      strength 35:6,14     42:21 43:17        85:24 86:2
slash 19:22          59:12 73:13        35:21 123:24       47:12 73:23      term 28:1 49:7
  21:14 67:4         84:15            stress 6:19          76:22 79:7,19    terms 48:19 54:8
  77:19            specimen 21:11       17:20 18:1,2       80:8 96:24         117:9
sling 6:18,24      speculation 20:4     18:10 24:2         99:2 103:7       test 20:6,8
  7:1 25:7,16        99:12 100:24       25:3,6 64:23       109:6 110:14       23:21 24:1,5
  40:24 59:18        105:3 109:20       64:24 70:7         119:21 124:3     testified 5:7
  71:12,19 72:14   spend 56:24          82:10 103:17     surgical 26:2,14     10:2,5,11 58:8
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 45 of 47 PageID #:915
                                                                                   Page 140

  63:20 66:21        96:8 98:2        true 9:11 93:9       3:14               115:16 116:3
  70:18 71:23        104:2 116:7        93:13 128:8      unknown 20:6,7       126:6
  101:11 112:16      117:5,18 124:7   try 58:3 63:9      unpack 26:9        usual 112:2
  122:6              127:16             88:22            unspecified        usually 66:6
testify 92:24      times 9:3 85:3     trying 46:12         19:21 67:3         73:15,22 74:10
testimony 9:24       126:19             58:4 63:7        unusual 43:18        88:22 89:4
  51:8 52:8        tiredness 70:13    turn 7:10 66:20      47:11              112:6,7
  101:4,7 112:22   tissue 36:8          69:17 77:8       upfront 7:4        uterine 18:18
  117:9 118:1        39:13 124:8        78:13 80:15      Upputuri 1:9 2:2     19:20,21 20:15
  128:6,9          tissues 37:16        82:23 92:14        2:9 3:9 5:1,5      22:14 23:1,2
tests 20:8 23:17     110:17             94:4 107:2         5:12 7:6 29:22     24:20,21 67:3
  76:21            today 8:21 10:17     122:19             39:9 57:4,9        69:23 70:6,7
text 59:19           10:20 11:2,12    Tweets 59:19         63:14 82:15,21     71:11,16 77:15
textbooks 59:11      11:15 49:3       twice 9:4,17         95:1 106:15        81:6 82:10,11
Thank 127:15,16      50:15,19 52:22     46:24 51:1       Upputuri's 63:19     83:23 84:7,11
Thanks 20:12         53:14,19 56:15     92:3             urethra 23:9,11      86:6,15,22
Theresa 53:24        56:17 57:14,19   two 22:2 34:19       85:23            uterus 18:18
  54:3               57:24 60:12,22     42:24 47:6,8     urethral 22:16       19:9,10 21:5
thickness 48:18      61:20 62:16,21     47:10 56:14        23:6,14 51:6       23:3 71:18
thighs 97:20         63:20 114:2        70:19 77:18,20     69:24              86:18
thing 8:20 23:7      116:19,23          84:17 88:5,6     urge 17:21         UTI 79:14
things 28:9          117:4,10,18        98:11 106:24     urgency 45:15,19
  32:23 108:7      told 31:5,18         120:17             46:3 89:23               V
  123:17,20          35:11 38:2,15    two-and-a-ha...    urgency-type       v 1:6 3:6
  124:2,10,15,20     39:2 46:23         84:21              18:6             vagina 19:9
  125:4,12           70:17 73:21      type 13:21 18:9    urin- 82:10          22:21 108:18
think 7:2 8:4      top 45:3             59:21 64:21      urinary 6:19         108:22
  20:6 32:16       TORHOERMAN 4:2       99:1 109:1         15:11 17:12,13   vaginal 17:10
  33:9,11 44:16    total 23:22        types 17:16,19       17:14,16 18:1      18:20,22 19:4
  49:10,11,17        77:17              108:20,23          18:2,10 19:21      19:12 22:7
  52:10 54:12,15   totally 98:18        109:1,8            22:23 24:2,14      23:3 42:5,19
  61:2 73:15       Trace 43:8         typical 98:10        25:3,6 45:15       42:24 43:3,16
  74:6 77:2,6      train 41:10                             45:18 46:3         45:16 71:15
  88:21 89:14      trained 41:7               U            64:17,18,21,23     79:14 88:6,14
  91:3,10 103:19   training 110:5     U.S 1:6 3:6          65:1,14 66:10      90:22 108:18
  104:6 115:18     transcript 51:22   Um-hum 9:19          66:16 67:3,21      108:19 109:6
  121:20             52:15              30:12 64:20        68:10,16 69:16     111:9 126:15
Third 3:12 4:9     transobturator       70:16 72:2         70:6,8 72:19     Vague 75:4 98:1
three 34:19,22       8:1,2,17 25:8      94:9 96:9          81:15 103:17       104:1 110:20
  62:7 77:18         40:24              107:8 118:21       111:10 118:19    Vaguely 113:5,6
  120:17           Traurig 4:5          120:15,21          119:4,10         Valsalva 23:24
three-millim...      50:13            unclear 31:13        126:15             43:13
  98:11            treat 21:6,8       undergoing 26:2    urinates 24:11     variety 27:20
thumbing 11:1        67:20 118:19     undergone 118:18   Urination 65:12    vault 23:3
tightness 97:18      119:12 126:15    underneath 85:23   urine 17:15 18:4   ventricular 96:2
time 6:8 9:12      treated 16:20      understand 5:23      21:10 22:1       verify 32:23
  11:4 12:5,17       22:3 119:5,10      6:3,6 8:20         23:11 24:5,10      121:11
  14:2 15:24       treating 13:9,12     9:13 14:18         64:10,12 65:2    Veronica 1:6 3:6
  16:12 17:2         52:23 59:8         97:12 100:17       66:9               5:24 6:16
  22:5 28:21,23    treatises 59:8       101:3,19         urogynecologist      10:23 58:11
  29:7 30:8 32:8   treatment 6:15       117:12 118:5       54:20            version 106:22
  35:13 36:7         8:23 12:19,23    understanding      Urotech 7:2        versions 106:24
  37:16 39:13        15:5 17:9          54:21 66:15      use 28:2,4,7,14    versus 24:19
  40:19 45:4         24:14,17 25:2      67:22 73:10        28:20,23 29:2      117:22
  47:2,11 50:15      25:5 40:15         80:6 94:14         30:7 34:6,18     Vezino 4:9 9:20
  56:16,24 61:9      43:20 53:4         104:10 108:9       34:23 36:1         11:18 12:13
  61:13,14,19        54:24 55:12,15     117:17             37:19 38:7,18      14:17 30:13
  62:1 63:13         59:13 60:14      understood 9:9       38:23 39:6         53:17 54:8
  68:16 72:3         71:8 111:9       underwent 91:24      60:2 75:14,22      69:7 87:18
  76:19 77:1       trial 10:11          103:24             75:23,24 85:1      116:10
  85:20 87:9         104:23 105:10    unique 109:5         85:22 106:3,19   Vicryl 85:17
  88:15,16,19      tried 106:8        unit 86:20,22        107:3,16 108:9   video 59:23,23
  89:11 92:2       trimmed 85:14      United 1:1 3:1       108:10 112:3       75:3,11,12,16
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 46 of 47 PageID #:916
                                                                                   Page 141

  75:20 76:7,12      76:3,3 92:3      Zyrtec 21:15,16    2:16-cv-11633      3.5 86:19
  76:14 85:11        107:21                                1:7 3:7          30 25:16 38:12
  122:24 123:4,6   weren't 106:24             0          20 73:15,16          38:17 39:21
videos 25:16       West 1:1 3:1 4:3   012 120:14,18      200,000 84:19        72:7 116:8
  75:1 76:4          4:6,9            084-003235 1:14    2002 68:3,15,24      123:1 124:18
view 113:15        Wheaton 5:21         3:16 128:4         118:24             124:22
VIRGINIA 1:1 3:1   willing 34:18                         2003 51:13         30-degree 23:10
visit 10:24        Winfield 3:12,13            1         2006 76:18 77:24   31 92:14
  16:23 17:6,24    winter 93:7        1 2:11 5:2 12:16     103:19 126:18    3100 4:6
  18:22 19:13,17   withdraw 104:7       13:6,15,18,21    2007 51:14         33 4:9
  19:19 21:2,8     withdrawn 85:7       14:2 16:24         103:19
  21:23 22:8       witness 2:1 5:4      58:7 64:16       2008 35:4,5 36:5           4
  23:18 24:13        5:6 9:21 10:14     65:21 84:19        37:12,23 38:4    4 2:12 16:17
  43:21 44:9,12      14:16 20:5         120:11 122:18      38:11 119:1        21:18 57:6,8
  44:18 45:5         28:16 30:14      10 80:15 81:2      2012 52:10           57:10 65:7
  47:3 64:13         35:9 37:9        105 87:2           2013 52:10           77:21
  65:6 67:7 69:4     49:15,21 50:5    106 2:14           2014 66:23 67:8    40 56:14 62:14
  69:12 71:9         52:17 53:3,8     10th 21:19 23:18   2015 15:8 17:2     48 17:7 29:13
  88:11 89:12        53:11 64:5         44:10,18 45:7      17:23 18:11        36:16
  92:18 94:7,19      67:2 70:22         45:13 47:3         19:5 21:7,20     48-year-old
  120:2,6            75:5 87:17,19      69:11,13,19,21     23:18 63:22        77:13
visits 10:24         90:12 97:2         70:5 71:9 72:4     64:22 65:7       4th 6:20 7:23
visualize 84:9       98:3 99:4,13       72:12,24 74:1      66:16 67:12,24     8:14 15:8 17:2
vitals 88:13         99:22 101:1,13     76:2,16 89:13      69:6,13,19,22      17:23 18:11
Vitamin 21:14        102:5 104:3        89:19 90:9,15      70:5,20 71:9       19:5 21:7 41:5
vomiting 79:16       105:4 106:14       94:2               72:4,12,24         41:6,21 63:22
vulva 19:8 89:21     109:21 115:21    11 7:14 40:17        74:1 76:2,16       64:22 66:16
                     116:5 125:21     11:10 3:11           101:12 119:15      67:12 69:5,7
        W            126:12,18        116 2:5            2016 6:20 7:24       69:10 76:18
Wacker 4:6           127:8            12 42:12,14          8:14 16:18,18      77:11,23 78:5
walked 11:2        women 17:17          87:18              41:5,6,21 42:3     79:7,19 80:8
want 6:6 8:20      wondering 55:11    126 2:5              42:20 43:21        81:9,14,23
  9:7 11:6 20:18   word 8:5           12th 16:18 44:7      44:7,10,13,17      82:3,9,22
  26:9 29:9 30:1   worded 14:20         44:13,17 46:15     44:18 45:5,7       83:15 87:10
  31:16 32:10,22   work 5:22 75:9       47:15,18 48:12     45:13 46:15        89:6 90:5
  44:20,22 45:20   worked 114:4         48:24 49:24        47:3,15,18         109:3
  55:4 87:15       working 46:21        50:3 90:20         48:12,24 49:24
wanted 77:4        worrying 66:8        91:20 92:4         50:3 77:12               5
  121:13           wouldn't 61:12       94:19 96:8         78:5 79:7,20     5 2:4,11,13
wants 74:12 93:7     61:18 119:11     13 42:9 44:6,8       80:8 81:9,14       30:10 32:24
warning 74:7       writing 59:4         44:15,16 68:4      81:23 82:3,9       39:9,19 63:1
warnings 25:13     wrong 31:9           89:15,15           82:22 83:15        63:15 70:20
  74:2,4,11,15     wrote 65:5         15 19:1              87:11,14 88:4      107:2
  122:20 123:9                        17 44:9,11,13        88:12 89:6,12    50 2:4 38:12,17
  123:11,14                  X          90:18              89:19 90:5,10      39:21 124:18
wasn't 71:3        X 2:1,8            18 48:17             90:15,20 91:20     124:22
watched 47:23                         1800 5:20            92:18 94:2,19    57 2:12
way 7:4 66:10              Y                               96:10 103:8      5th 42:3,20
  97:22 117:8      yeah 13:12 21:10            2           109:3              43:21 45:5
we'll 43:23          27:10 31:17      2 2:11 7:5,7       2017 1:10 3:10       66:23 67:8
we've 32:10,14       70:23 87:17,19     58:6 66:20       2187 1:4 3:5         69:5 87:14
  32:20 50:15        95:19 108:21       120:14           227 4:3              88:4,12 89:12
  61:22 82:19        127:3            2-0 85:17          23 83:1,8
  90:1 106:23      year 51:5,10,13         45:2 46:22    2400 56:15                 6
weak 23:8,8          77:3 93:7          91:2             25 3:12 20:19,22   6 2:13 7:10
weakness 97:19     years 68:4               2016 16:16   2650 4:3             82:16,20 92:18
website 59:24        121:16             44:5 47:4        27 1:10 3:10       6.5 86:16
  60:1 74:13,17    yesterday 92:20      90:17            28 48:7 94:4       60601 4:6
  75:14,15,18      yield 50:5              16 87:19      29 2:12            60604 4:10
  76:3                                2.6 48:15                             60606 4:3
websites 59:11             Z                                     3
                                      2.7 48:15                             63 2:13
  75:19            Zakerwski 112:14   2:10-MD-02187      3 2:12 29:8,23
went 49:7 55:13    zero 77:18           1:4 3:4            120:14                  7
      Case: 1:20-cv-02345 Document #: 80-4 Filed: 02/18/20 Page 47 of 47 PageID #:917
                                                                                 Page 142

7 2:11,14 69:17
  71:8 94:20,22
  95:2,21 122:19
7:30 87:20
7:58 88:22
77 4:6

        8
8 2:14 77:8
  78:13 85:22
  106:13,16
  120:8
8:00 3:11
82 2:13

        9
9 79:12 121:4
9.7 88:14
95 2:14
